       Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 1 of 72




                                     No. 18-916C
                                (Senior Judge Firestone)


              IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                           CAPITOL INDEMNITY CORP.,
                                    Plaintiff,
                                           v.

                               THE UNITED STATES,
                                    Defendant.


             DEFENDANT’S MOTION TO DISMISS WITH APPENDIX



                                            JOSEPH H. HUNT
                                            Assistant Attorney General

                                            ROBERT E. KIRSCHMAN, JR.
                                            Director

                                            DEBORAH A. BYNUM
                                            Assistant Director

                                            DANIEL K. GREENE
OF COUNSEL:                                 Trial Attorney
                                            Commercial Litigation Branch
Major Adrian Allison                        Civil Division
General Litigation Branch                   United States Department Of Justice
United States Army Legal Services Agency    PO Box 480, Ben Franklin Station
United States Army                          Washington, D.C. 20044
                                            Tel: (202) 616-0342
                                            Fax: (202) 514-8624
                                            Daniel.K.Greene@usdoj.gov

Dated: October 26, 2018                     Attorneys for Defendant
              Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 2 of 72




                                                   TABLE OF CONTENTS

QUESTIONS PRESENTED........................................................................................................... 1

STATEMENT OF THE CASE ....................................................................................................... 1

I.        The Original Contract ......................................................................................................... 2

II.       The Takeover Agreement And The Completion Contract .................................................. 3

III.      Capitol’s Certified Claim .................................................................................................... 4

IV.       The Claims Asserted In The Complaint.............................................................................. 6

ARGUMENT .................................................................................................................................. 7

I.        Standard Of Review ............................................................................................................ 8

II.       The Court Lacks Jurisdiction To Entertain Capitol’s Claim To Pre-Default Payments
          The Government Made To Redstick ................................................................................... 8

III.      The Court Should Dismiss Capitol’s Claims For Equitable Adjustments ........................ 10

          A.         The Court Lacks Jurisdiction To Entertain These Claims Because They Arose
                     Before Capitol Was In Privity Of Contract With The Government ..................... 11

          B.         These Claims Should Be Dismissed Pursuant To Rule 12(b)(6) Because
                     Even The Most Generous Reading Of The Pleadings Fails To Establish
                     The Elements Of FAR Part 52.243-4.................................................................... 13

CONCLUSION ............................................................................................................................. 14




                                                                      i
          Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 3 of 72




                               APPENDIX TABLE OF CONTENTS

Excerpts from Contract No. W91151-16-C-0042 (June 1, 2016) ........................................... Appx1

Modification of Contract No. W91151-16-C-0042 (Sept. 30, 2016) ................................... Appx50




                                                     ii
              Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 4 of 72




                                                TABLE OF AUTHORITIES


Cases

Brocade Commc’n Sys. v. United States,
  120 Fed. Cl. 73 (2015) ............................................................................................................ 8, 9

Doe v. United States,
  106 Fed. Cl. 118 (2012) .............................................................................................................. 8

Fireman’s Fund Ins. Co. v. England,
  313 F.3d 1344 (Fed. Cir. 2002)................................................................................................. 12

Fireman’s Fund Ins. Co. v. United States,
  909 F.2d 495 (Fed. Cir. 1990)................................................................................................... 10

Huntington Promotional & Supply, LLC v. United States,
  114 Fed. Cl. 760 (2014) .............................................................................................................. 8

Insurance Co. of the West v. United States,
  243 F.3d 1367 (Fed. Cir. 2001)................................................................................................. 10

Insurance Co. of the West v. United States,
  100 Fed. Cl. 58 (2011) .............................................................................................................. 12

Jan’s Helicopter Serv., Inc. v. Fed. Aviation Admin.,
  525 F.3d 1299 (Fed. Cir. 2008)................................................................................................... 8

K-Con Bldg. Sys., Inc. v. United States,
  778 F.3d 1000 (Fed. Cir. 2015)........................................................................................... 13, 14

Lumbermens Mut. Cas. Co. v. United States,
  654 F.3d 1305 (Fed. Cir. 2011)............................................................................................. 9, 10

Steel Co. v. Citizens for a Better Env’t,
  523 U.S. 83 (1998) ...................................................................................................................... 8

Tuftco v. United States,
  614 F.2d 740 (Ct. Cl. 1980) ...................................................................................................... 12

United Pac. Ins. Co. v. Roche,
  380 F.3d 1352 (Fed. Cir. 2004)..................................................................................... 10, 11, 13




                                                                     iii
              Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 5 of 72




Statutes

28 U.S.C. § 1491(a) ........................................................................................................................ 8

31 U.S.C. §§ 3727(a)(1), (b) ......................................................................................................... 12

41 U.S.C. § 15(a) .......................................................................................................................... 11

41 U.S.C. § 7103(a)(1).................................................................................................................. 11


Rules

RCFC 12(b)(1) ................................................................................................................................ 8

RCFC 12(b)(6) .......................................................................................................................... 8, 14


Regulations

48 C.F.R. § 32.502-4....................................................................................................................... 2

48 C.F.R. § 52.232-16..................................................................................................................... 2

48 C.F.R. § 52.232-5(b) .................................................................................................................. 2

48 C.F.R. § 52.243-4(b) ............................................................................................................ 7, 13

48 C.F.R. § 52.243-4(d) ................................................................................................................ 13




                                                                      iv
            Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 6 of 72




                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS

CAPITOL INDEMNITY CORP.,                           )
                                                   )
                Plaintiff,                         )
                                                   )          No. 18-916C
       v.                                          )          Senior Judge Firestone
                                                   )
THE UNITED STATES,                                 )
                                                   )
                Defendant.                         )

                 DEFENDANT’S MOTION TO DISMISS WITH APPENDIX

       Defendant, the United States, respectfully requests that the Court dismiss pursuant to

RCFC 12(b)(1) and 12(b)(6) the complaint filed by the plaintiff, Capitol Indemnity Corporation

(Capitol). In support of this motion, we rely upon the complaint, the documents appended to the

complaint, and the appendix.

                                    QUESTIONS PRESENTED

       1.       Whether the Court possesses jurisdiction to entertain a claim by Capitol, a surety,

for damages corresponding to payments the Government made to Redstick, Incorporated

(Redstick) before it defaulted on its contract.

       2.       Whether the Court possesses jurisdiction to entertain Capitol’s claims for

equitable adjustments to the price of the contract to Redstick when those claims arose before

Capitol was in privity of contract with the Government.

       3.       Whether Capitol’s claims for equitable adjustments should be dismissed pursuant

to RCFC 12(b)(6) because the allegations in the complaint and the reasonable inferences drawn

therefrom fail to establish all the elements of its claims.

                                   STATEMENT OF THE CASE

       Capitol issued performance and payments bonds to Redstick in connection with the
          Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 7 of 72




Army’s award to Redstick of contract no. W91151-14-C-0061, a fixed-price contract to renovate

a fitness facility located at Fort Hood, Texas (the “original contract”). The Government

terminated the original contract for default and thereafter called upon Capitol to complete the

work. Capitol asserts a claim for damages corresponding to pre-default progress payments the

Government made to Redstick and two claims for equitable adjustments to the price of the

original contract.

I.     The Original Contract

       On September 27, 2014, the Department of the Army awarded the original contract to

Redstick. Compl. ¶ 4. The price at the time of award was $1,945,694.00, which increased to

$2,307,898.53 after the contract was modified. Id. ¶¶ 4, 6. The original contract required the

Government to make monthly progress payments to Redstick based on “estimates of work

accomplished which meets the standards of quality established under the contract, as approved

by the contracting officer.” 48 C.F.R. § 52.232-5(b) (quoted in Compl. ¶ 7). The original

contract included FAR part 52.232-16, which provided that the contracting officer “may” reduce

or suspend payments when a contractor was delinquent in paying its subcontractors and that no

single progress payment was authorized for more than 80% of the contract value. 48 C.F.R.

§§ 52.232-16(a)(6), (c) (quoted-in-part in Compl. ¶ 7). As the contracting officer explained,

FAR part 52.232-16 applies to contracts requiring progress payments based on costs incurred,

not on amount of work completed, and thus, this provision should not have been included in the

original contract. Compl. ¶ 15 (quoting-in-part ECF No. 1-5 at 1-2); accord 48 C.F.R. § 32.502-4

(instructing when FAR part 52.232-16 should be used).

       Two of the renovations to the fitness facility that Redstick performed are relevant to our

motion: replacing the gym floor and installing a heating, ventilation, and air conditioning

(HVAC) system. Compl. ¶¶ 16, 21. As to the gym floor, Redstick was required to remove the

                                                 2
         Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 8 of 72




existing floor, level the concrete subfloor, and install a new rubberized floor. ECF No. 1-4 at 7-

8. Redstick removed the existing floor, leveled only portions of the subfloor, and installed the

rubberized flooring over the uneven concrete, resulting in a gym floor that the Government

deemed non-conforming because it had “dips and peaks in several areas.” ECF No. 5 at 2-3. As

to the HVAC system, Capitol contends that the contracting officer’s representative directed

Redstick to perform work that was outside the scope specified in the original contract. Compl.

¶ 21. Redstick’s subcontractor completed that work on December 4, 2015, and on August 15,

2016, billed Capitol for $94,847.10. ECF No. 1-4 at 12-14, 123, 139, 164, 181, 241.

       On March 28, 2016, the Government terminated the contract with Redstick for default.

Compl. ¶ 8. The Government made nine progress payments to Redstick totaling $2,077,108.68

for work performed through December 19, 2015, which corresponded to 90% of the contract

price and which left a contract balance of $230,792.85. ECF No. 1-4 at 2-5.

II.    The Takeover Agreement And The Completion Contract

       On October 2, 2014, Capitol issued performance and payment bonds to Redstick. Compl.

¶¶ 4-5. Accordingly, after Redstick defaulted, the Army called upon Capitol to complete the

work required by the original contract, including to fix the non-conforming work performed by

Redstick. Id. ¶ 8. Capitol subsequently executed two contracts with the Government.

       On May 12, 2016, the parties executed a takeover agreement. Compl. ¶¶ 8-10; ECF No.

1-2. Pursuant to that agreement, Capitol was required to hire another contractor to complete the

work on the project. ECF No. 1-2 at 2 ¶ 2; ECF No. 1-5 at 6 (reproducing punch list of non-

conforming work that was incorporated into the takeover agreement). Upon successful

completion of the work, the Government would release to Capitol the $239,792.85 contract

balance. ECF No. 1-2 at 2-3 ¶¶ 3-4. The takeover agreement also purports to recognize

Capitol’s “subrogation rights” to “any and all claims of overpayment and/or payments made in

                                                 3
          Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 9 of 72




violation of the terms of the [original contract].” Compl. ¶ 10 (quoting ECF No. 1-2 at 5 ¶ 13a).

“[T]o the extent permitted by law,” the takeover agreement also purports to memorialize the

Government’s consent and acknowledgement of an assignment to Capitol of Redstick’s claims

under the original contract. Id. ¶ 12 (quoting ECF No. 1-2 at 5 ¶ 13b).

       The complaint refers to a general indemnity agreement that Redstick and Capitol

executed in September 2013. Compl. ¶ 12; ECF No. 1-3. Pursuant to that agreement, Redstick

would assign to Capitol any rights in and claims under a contract on which Redstick defaulted

and for which Capitol had issued bonds. See generally ECF No. 1-3. Notably, the takeover

agreement does not mention that indemnity agreement, see ECF No. 1-2, nor does the complaint

allege that the Government had any knowledge that Redstick had assigned any rights to or claims

arising under the original contract.

       On June 1, 2016, the Government and Capitol executed contract no. W91151-16-C-0042

(the “completion contract”), which specified a period of performance that ended on October 31,

2016. Appx1, Appx50. The work required by the completion contract consisted “of items

identified as incomplete and/or non-compliant” as shown in the punch list incorporated into the

takeover agreement. Appx3. Capitol’s subcontractor appears to have completed the installation

of a conforming gym floor on or around August 20, 2016, at a cost of $135,065.69. ECF No. 1-4

at 7-11, 103-106. Capitol timely performed the work required by the completion contract, and

accordingly, the Government released the contract balance.

III.   Capitol’s Certified Claim

       On March 22, 2017, Capitol submitted to the contracting officer a certified claim for

$693,569.02. Compl. ¶ 18; ECF No. 1-4. On July 24, 2017, the contracting officer denied

Capitol’s claim in its entirety. Compl. ¶ 8; ECF No. 1-5.

       First, Capitol claimed that it was entitled to $463,657.13 in damages corresponding to

                                                4
         Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 10 of 72




“overpayment by the Government to Redstick.” ECF No. 1-4 at 1-7. Capitol contended that the

Government should have suspended payments to Redstick in accordance with FAR part 52.232-

16 because Redstick was not paying its subcontractors. Id. at 7. The claimed amount was the

difference between what Redstick owed its subcontractors at the time of default ($694,449.98)

and the contract balance ($230,792.85). Id. at 2. The contracting officer denied this part of

Capitol’s claim for two main reasons: (1) FAR part 52.232-16, which was inadvertently

incorporated into the contract, applied to contracts where progress payments would be made

based on costs, and (2) FAR part 28.106-7(a) provides that “agencies shall not withhold

payments due contractors or assignees because subcontractors or suppliers have not been paid.”1

ECF No. 1-5 at 1-2.

       Second, Capitol claimed entitlement to a $135,065.69 adjustment to the price of the

original contract to compensate it for the costs associated with fixing the non-conforming gym

floor Redstick had installed.2 ECF No. 1-4 at 7-11. Capitol contended that the Government

should have issued a stop-work order after recognizing that Redstick’s concrete-leveling work

was non-conforming (i.e., before the rubberized floor was installed). Id. at 10. The contracting

officer denied this part of Capitol’s claim because Redstick’s work on the gym floor “was always

considered non-conforming work that the surety had a responsibility to correct,” as evidenced by

the agreements executed by the Government and Capitol. ECF No. 1-5 at 2-3. As to Capitol’s

contention that the Government should have issued a stop-work order, the contracting officer


   1
     The complaint does not allege that any of Redstick’s subcontractors, other than the HVAC
subcontractor, have sought payment from Capitol.
   2
     In the takeover agreement, the parties agreed that the “Original Contract amount shall be
increased by the value of proposed Change Orders submitted by the surety and subsequently
approved by the [Government].” ECF No. 1-2 at 2 ¶ 3c. The contract balance would increase by
the amount of any equitable adjustment the contracting officer made to the price of the original
contract, which is why we refer to the original contract rather than the completion contract.

                                                5
         Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 11 of 72




explained that the Government informed Redstick that its concrete-leveling work was deficient

but that Redstick nevertheless “proceeded to install the rubber matting over a weekend and

without authorization to work, and without the Government’s knowledge.” Id. at 2 ¶ 2a.

        Third, Capitol claimed it was entitled to an adjustment of the price of the original contract

to account for the $94,847.10 it was billed in August 2016 by Redstick’s HVAC subcontractor

for its work described above on page 3. ECF No. 1-4 at 12-14. This portion of Capitol’s claim

was denied for several reasons: Redstick apparently did not understand the scope of the work,

nothing in the documentation submitted by Redstick evidenced any changes to the scope of the

work required on the HVAC system, there was no credible evidence that the contracting officer’s

representative had actually directed any changes to the work, and in any case, Redstick knew that

the contracting officer’s representative lacked authority to direct changes to the work that would

affect any terms of the original contract. ECF No. 1-5 at 3-4.

IV.     The Claims Asserted In The Complaint

        On June 26, 2018, Capitol filed its complaint asserting two counts that contain the three

parts of its certified claim.

        Count I, entitled “Equitable Subrogation and Adjustment,” asserts the first two parts of

Capitol’s certified claim. Compl. ¶¶ 14-19. First, Capitol asserts under a theory of equitable

subrogation that it is entitled to $463,657.13, the amount Redstick owed its subcontractors when

the original contract was terminated. Compl. ¶¶ 15, 17; ECF No. 1-4 at 1-7. Second, Capitol

requests that the price of its original contract be adjusted by $135,065.69 to correspond to the

costs incurred in fixing the non-conforming gym floor that Redstick installed. Compl. ¶¶ 16-17;

ECF No. 1-4 at 7-11. Capitol asserts the second aspect of count I under the changes clause, FAR

Part 52.243-4, on the theory that the scope of work of the original contract was constructively

changed by the contracting officer, although Capitol does not identify the statement that it (or

                                                 6
         Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 12 of 72




Redstick) believes should be construed as a change order. Compl. ¶ 19 (alleging that on April

16, 2017, Capitol provided the “written notice . . . of the source of the change order” as required

by FAR Part 52.243-4); see 48 C.F.R. § 52.243-4(b) (providing that a written notice from a

contractor is required only if the contractor interprets a statement as a change order). Capitol

contends that this request for an equitable adjustment, as well as the one alleged in count II, was

assigned to it by Redstick. Compl. ¶¶ 12, 24.

       Count II, entitled “Breach of Contract,” corresponds to the third part of Capitol’s certified

claim—an equitable adjustment to the price of the original contract to compensate Capitol for the

$94,847.10 in costs associated with the work on the HVAC system for which Redstick’s

subcontractor billed Capitol in August 2016. Compl. ¶¶ 20-23; see p. 3 above. This claim, too,

is brought under the theory that a constructive change to the scope of work occurred, although,

again, Capitol fails to identify the statement either it or Redstick construed as a change order.

Compl. ¶¶ 21, 23; see 48 C.F.R. § 52.243-4(b).

                                            ARGUMENT

       The complaint brought by Capitol suffers from three procedural defects that require the

Court to dismiss this matter. First, Capitol, in its capacity as a surety, brings a claim for

entitlement to damages corresponding to pre-default payments to Redstick, which is a type of

claim the Federal Circuit has explained this Court lacks jurisdiction to entertain. Second,

Capitol’s two claims for equitable adjustments are also jurisdictionally defective because they

arose before Capitol was in privity of contract with the Government. Third, Capitol’s two claims

for equitable adjustments are defective for the additional reason that even under the most

generous reading of the pleadings, Capitol has not alleged all of the elements of FAR part

52.243-4, the provision under which it brings those claims.



                                                  7
         Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 13 of 72




I.      Standard Of Review

        The existence of jurisdiction is a threshold issue that the Court must decide. Steel Co. v.

Citizens for a Better Env’t, 523 U.S. 83, 94-95 (1998). A plaintiff attempting to invoke the

Court’s jurisdiction under 28 U.S.C. § 1491(a) must identify a “money-mandating source” of that

jurisdiction. Jan’s Helicopter Serv., Inc. v. Fed. Aviation Admin., 525 F.3d 1299, 1309 (Fed. Cir.

2008). In rendering a decision on a motion to dismiss pursuant to RCFC 12(b)(1), “this court

must presume all undisputed factual allegations to be true and must construe all reasonable

inferences in favor of the plaintiff.” Doe v. United States, 106 Fed. Cl. 118, 122 (2012)

(citations omitted). The plaintiff must establish by preponderant evidence that this Court

possesses subject-matter jurisdiction over his claims. Id. (citations omitted).

        When disposing of a motion to dismiss pursuant to RCFC 12(b)(6), the Court must

determine whether, based solely on the pleadings, “a claim has been stated adequately.”

Brocade Commc’n Sys. v. United States, 120 Fed. Cl. 73, 78 (2015) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 563 (2007)); Huntington Promotional & Supply, LLC v. United States,

114 Fed. Cl. 760, 767 (2014) (citing Advanced Cardiovascular Sys., Inc. v. Scimed Life Sys.,

Inc., 988 F.2d 1157, 1164 (Fed. Cir. 1993)). A claim should survive a Rule 12(b)(6) motion only

if the plaintiff’s “factual allegations [are] substantial enough to raise the right to relief ‘above the

speculative level.’” Brocade, 120 Fed. Cl. at 78 (quoting Bell Atl. Corp., 550 U.S. at 555). In

determining whether a plaintiff has adequately stated a claim, the Court must accept as true all

factual allegations in the complaint and must make all reasonable inferences in favor of the

plaintiff. Id. (citing Bell Atl. Corp., 550 U.S. at 555-56).

II.     The Court Lacks Jurisdiction To Entertain Capitol’s Claim To Pre-Default Payments The
        Government Made To Redstick

        In count I, Capitol claims entitlement to damages corresponding to the $463,657.13


                                                   8
         Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 14 of 72




Redstick owed its subcontractors at the time the original contract was terminated for default.

Compl. ¶¶ 15, 17. Capitol brings this aspect of count I under a theory of equitable subrogation,

rather than the Contract Disputes Act (CDA). As we demonstrate below, the Court lacks

jurisdiction to entertain this portion of count I because as a matter of law, an equitable subrogee

has no rights in any pre-default payments the Government made to a contractor.

       “The theory of equitable subrogation is based on the view that the triggering of a surety’s

bond obligation gives rise to an implied assignment of rights by operation of law whereby the

surety ‘is subrogated to the [principal obligor’s] property rights in the contract balance.’”

Lumbermens Mut. Cas. Co. v. United States, 654 F.3d 1305, 1312 (Fed. Cir. 2011) (quoting

Balboa Ins. Co. v. United States, 775 F.2d 1158, 1161 (Fed. Cir. 1985) (alteration made in

Lumbermens)). Accordingly, equitable subrogation can be used to recover damages

corresponding to payments the Government made to a contractor after the Government received

“notice that the bond obligation has been triggered and an implied assignment of the contract

rights to the surety has occurred.” Id. The Federal Circuit in Lumbermens explained:

               The alleged overpayments in this case were all made before the
               obligee [the Government] received notice of Landmark’s [the
               contractor’s] default. Thus, stepping into the shoes of Landmark at
               the time of the default notice would not enable Lumbermens [the
               surety or equitable subrogee] to assert a claim for damages based
               on the government’s alleged overpayments to Landmark. This is so
               because Landmark itself would have no claim against the
               government for funds the government had already paid it under the
               contract (as opposed to a right to recover future payments).

654 F.3d at 1312-13 (alterations added).

       Based on these principles, the Federal Circuit has held that this Court possesses

jurisdiction over a claim by a surety to payments the Government made to a contractor only if

the Government owed a duty to the surety at the time the payments being challenged were made,

and such a duty arises only after the Government receives notice that the contractor defaulted.

                                                  9
         Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 15 of 72




Insurance Co. of the West v. United States, 243 F.3d 1367, 1371 (Fed. Cir. 2001). Thus, the

Court may entertain a claim by an equitable subrogee that the Government improperly made

payments to the contractor after receiving notice that the contractor had defaulted. Lumbermens,

654 F.3d at 1312-13. In contrast, this Court does not possess jurisdiction to entertain a claim by

an equitable subrogee to pre-default payments the Government made to a contractor. Id. This is

so even if the plaintiff alleges that those payments were not commensurate with the progress on

the work required by the contract, id. at 1312-15, or that they were made despite the agency’s

knowledge that the contractor was not paying its subcontractors. Fireman’s Fund Ins. Co. v.

United States, 909 F.2d 495, 498-99 (Fed. Cir. 1990).

        These binding precedents establish that this Court lacks jurisdiction to entertain this

aspect of count I. Capitol seeks damages corresponding to pre-default payments the Government

made to Redstick that allegedly violated the terms of the original contract. See pp. 4-5, above.

Lumbermens and Fireman’s Fund, however, establish that the Court may not entertain such a

claim. And because “[p]arties cannot, by agreement, confer upon a tribunal jurisdiction it

otherwise would not have,” the provision in the takeover agreement that purports to reserve

Capitol’s subrogation rights to pre-default monies paid to Redstick does not save Capitol’s

equitable subrogation claim from dismissal under RCFC 12(b)(1). United Pac. Ins. Co. v.

Roche, 380 F.3d 1352, 1356-57 (Fed. Cir. 2004) (citations omitted). For these reasons, the Court

should dismiss the equitable-subrogation portion of count I. We explain below in section III(A)

that the remainder of count I, as well as count II, should also be dismissed for lack of

jurisdiction.

III.    The Court Should Dismiss Capitol’s Claims For Equitable Adjustments

        In both counts I and II of the complaint, Capitol seeks equitable adjustments to the price

of the original contract pursuant to the changes clause, FAR part 52.243-4, based on the theories

                                                 10
         Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 16 of 72




that the Government constructively changed the requirements of the original contract with

respect to the gym floor (count I—$135,069.35) and the HVAC system (count II—$94,847.10)

and that those claims have been assigned to it by Redstick. See pp. 6-7, above. If the Court

possesses jurisdiction to entertain these requests for equitable adjustment, it nevertheless should

dismiss them for failure to state a claim upon which relief can be granted.

       A.      The Court Lacks Jurisdiction To Entertain These Claims Because They Arose
               Before Capitol Was In Privity Of Contract With The Government

       The CDA covers claims “by a contractor against the Federal Government relating to a

contract.” 41 U.S.C. § 7103(a)(1). Accordingly, the Court possesses jurisdiction over a claim

brought under the CDA only if the plaintiff was in privity of contract with the Government when

the claim arose. United Pac., 380 F.3d at 1355-56. A claim under the CDA arises when “the

operative facts upon which the claim is based . . . occurred.” Id.

       By relying on a theory that Redstick’s rights to assert claims for equitable adjustments

were assigned to it, Capitol appears to recognize that these claims arose when Redstick was in

privity of contract with the Government. See Compl. ¶¶ 12, 24. Indeed, if these claims arose

when Capitol was in privity of contract with the Government, Capitol would not need to rely

upon an assignment of claims. In any case, the pleadings establish that the operative facts of

each request for an equitable adjustment occurred during Redstick’s performance under the

original contract. As to the gym floor, Capitol contends that the Government failed to issue a

stop-work order to Redstick after it realized that Redstick’s work on leveling the concrete

subfloor was non-conforming. See pp. 5-6, above. And all of the work on the HVAC system

was completed before the original contract was terminated for default. See p. 3, above.

       Therefore, whether the Court possesses jurisdiction to hear Capitol’s requests for

equitable adjustments turns on whether Redstick’s assignment to Capitol of its potential claims


                                                11
         Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 17 of 72




in the original contract was valid. See Insurance Co. of the West v. United States (ICW), 100

Fed. Cl. 58, 65-66 (2011). As it turns out, that assignment violated the Anti-Assignment Act.

       “What is commonly referred to as the Anti-Assignment Act consists of two statutory

provisions,” the latter being applicable here: 41 U.S.C. § 15(a), which prohibits the transfer of a

Government contract or any interest therein, and 31 U.S.C. §§ 3727(a)(1) and (b), which concern

the assignment of claims against the Government. Fireman’s Fund Ins. Co. v. England, 313

F.3d 1344, 1349-50 (Fed. Cir. 2002) (discussing the Anti-Assignment Act). Specifically,

subsections 3727(a)(1) and (b) provide that an “assignment of any part of a claim against the

United States Government or of an interest in a claim . . . may be made only after a claim is

allowed, the amount of the claim is decided, and a warrant for payment of the claim has been

issued.” No claims under the original contract have been allowed, and thus, the assignment by

Redstick is null and void.

       We anticipate that Capitol will respond with an argument that the takeover agreement

reveals that the Government consented to Redstick’s assignments of its potential claims. See

ICW, 100 Fed. Cl. at 65-73 (discussing the Government’s ability to consent to assignments that

violate the Anti-Assignment Act). The Government’s knowledge of Redstick’s assignment is

among the facts Capitol must marshal to establish consent by the Government of an assignment

of a claim against it. E.g., Tuftco v. United States, 614 F.2d 740, 743-44 (Ct. Cl. 1980). But

Capitol does not allege in its complaint that the Government had actual knowledge of an

assignment of claims by Redstick; rather, at most, the allegations in the complaint reveal that the

takeover agreement alerted the Government that an assignment of Redstick’s claims to Capitol

might occur. That allegation is not sufficient to establish the Government’s consent to

Redstick’s assignment of its claims. United Pac., 380 F.3d at 1357 (explaining that takeover



                                                 12
           Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 18 of 72




agreement did not establish Government consent to assignment of claims from contractor to

surety through an earlier general indemnity agreement to which the Government was not a

party).

          B.     These Claims Should Be Dismissed Pursuant To Rule 12(b)(6) Because Even The
                 Most Generous Reading Of The Pleadings Fails To Establish The Elements Of
                 FAR Part 52.243-4

          Because Capitol is seeking equitable adjustments to the price of the original contract due

to perceived constructive changes to the scope of work, to state a claim for relief, the factual

allegations in the complaint must satisfy the elements of FAR parts 52.243-4(b) and (d). We

demonstrate below that they do not.

          FAR part 52.243-4(b) provides that a written or oral statement by the contracting officer

other than a written change order “shall be treated as a change order . . . provided, that the

Contractor gives the Contracting Officer written notice stating (1) the date, circumstances, and

source of the order and (2) that the contractor regards the order as a change order.” 48 C.F.R.

§ 52.243-4(b). If a constructive change order increases the cost of the contractor’s performance,

the contracting officer may make a corresponding equitable adjustment to the contract price. Id.

§ 52.243-4(d). However, “no adjustment for any change under paragraph [52.243-4(b)] shall be

made for any costs incurred more than 20 days before the Contractor gives written notice as

required,” id. § 52.243-4(d), unless “extenuating circumstances” caused a delay in submitting

that notice. K-Con Bldg. Sys., Inc. v. United States, 778 F.3d 1000, 1010-11 (Fed. Cir. 2015).

          Capitol’s attempts to state claims for equitable adjustments suffer from three deficiencies.

First, Capitol does not identify the statements by the contracting officer that purportedly changed

the scope of work of the original contract. Second, the complaint alleges that Capitol provided

the notice required by FAR part 52.243-4(b) on April 16, 2017, which was several months after

the completion of both the work to fix the gym floor (August 2016) and the work on the HVAC

                                                  13
         Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 19 of 72




unit performed by Redstick’s subcontractor (December 2015). ECF No. 1-4 at 103-106, 241.

Thus, Capitol failed to submit its notice within 20 days of incurring the costs it seeks to recover

through equitable adjustments. Finally, the complaint contains no factual allegations that could

support an inference that “extenuating circumstances” prohibited the timely submission of the

notices because the complaint does not address the delay at all.3 K-Con, 778 F.3d at 1010-11.

       In sum, even were the Court to conclude that it possesses jurisdiction to entertain this

matter, based on the face of the complaint, Capitol has failed to state claims for equitable

adjustments upon which relief can be granted. Therefore, these aspects of Capitol’s complaint

should be dismissed pursuant to RCFC 12(b)(6).

                                          CONCLUSION

       For these reasons, the United States respectfully requests that the Court dismiss the

complaint in its entirety.




   3
     The timing of Capitol’s submission of its certified claim does not change this analysis,
because that claim was submitted only a month before Capitol alleges it submitted its notice of
constructive change. Compl. ¶ 18.

                                                 14
       Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 20 of 72




                                             Respectfully submitted,

                                            JOSEPH H. HUNT
                                            Assistant Attorney General

                                            ROBERT E. KIRSCHMAN, JR.
                                            Director

                                            s/Deborah A. Bynum
                                            DEBORAH A. BYNUM
                                            Assistant Director

OF COUNSEL:                                 s/Daniel K. Greene
                                            DANIEL K. GREENE
Major Adrian Allison                        Trial Attorney
General Litigation Branch                   Commercial Litigation Branch
United States Army Legal Services Agency    Civil Division
United States Army                          United States Department of Justice
                                            PO Box 480, Ben Franklin Station
                                            Washington, D.C. 20044
                                            Tel: (202) 616-0342
                                            Fax: (202) 514-8624
                                            Daniel.K.Greene@usdoj.gov

Dated: October 26, 2018                     Attorneys for Defendant




                                           15
          Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 21 of 72




                                       APPENDIX



                                            Table of Contents

Excerpts from Contract No. W91151-16-C-0042 (June 1, 2016) ........................................... Appx1

Modification of Contract No. W91151-16-C-0042 (Sept. 30, 2016) ................................... Appx50
                         Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 22 of 72

    SOLICITATION, OFFER,                 1. SOLICITATION NO.                  2. TYPE OF SOLICITATION            3. DATE ISSUED                   PAGE OF PAGES
        AND AWARD                                                                   SEALED BID      (IFB)        01-Jun-2016
                                                                                                                                                          1 OF   40
 (Construction, Alteration, or Repair)                                              NEGOTIATED (RFP)

IMPORTANT - The "offer" section on the reverse must be fully com pleted by offeror.

4. CONTRACT NO.                               5. REQUISITION/PURCHASE REQUEST NO.                                  6. PROJECT NO.
W91151-16-C-0042                              0010870421                                                           AD004720P

7. ISSUED BY                           CODE     W91151                               8. ADDRESS OFFER TO          (If Other Than Item 7) CODE
MISSION AND INSTALLATION CONTRACTING
MISSION CONTRACTING OFFICE (MCO)
BUILDING 1001, ROOM W103
                                                                                         See Item 7
1001 761ST TANK BATTALION AVE
FORT HOOD TX 76544-5025


TEL: 254-287-5475                        FAX:                                          TEL:                                        FAX:
9. FOR INFORMATION                A. NAME                                                     B. TELEPHONE NO.       (Include area code)            (NO COLLECT CALLS)
CALL:

                                                                           SOLICITATION

NOTE: In sealed bid solicitations "offer" and "offeror" mean "bid" and "bidder".
10. THE GOVERNMENT REQUIRES PERFORMANCE OF THE WORK DESCRIBED IN THESE DOCUMENTS                                          (Title, identifying no., date):
Repair Iron Horse Gym Building 37017




                                                      1
11. The Contractor shall begin performance w ithin _______                                          76
                                                           calendar days and complete it w ithin ________ calendar days after receiving
X aw ard,        notice to proceed. This performance period is       X mandatory,          negotiable.            FAR 52.211-10
                                                                                                            (See _________________________ .)
12 A. THE CONTRACTOR MUST FURNISH ANY REQUIRED PERFORMANCE AND PAYMENT BONDS?                                             12B. CALENDAR DAYS
(If "YES," indicate within how many calendar days after award in Item 12B.)
           YES     X NO

13. ADDITIONAL SOLICITATION REQUIREMENTS:
A. Sealed offers in original and __________ copies to perform the w ork required are due at the place specified in Item 8 by ___________                     (hour)
   local time ______________ (date).        If this is a sealed bid solicitation, offers must be publicly opened at that time.   Sealed envelopes containing offers
   shall be marked to show the offeror's name and address, the solicitation number, and the date and time offers are due.
B. An offer guarantee       is,      is not required.
C. All offers are subject to the (1) w ork requirements, and (2) other provisions and clauses incorporated in the solicitation in full text or by reference.
D. Offers providing less than _______ calendar days for Government acceptance after the date offers are due w ill not be considered and w ill be rejected.

NSN 7540-01-155-3212                                                     1442-101                                           STANDARD FORM 1442 (REV. 4-85)
                                                                                                                            Prescribed by GSA
                                                                                                                            FAR ( 48 CFR ) 53.236-1( e)                  1
                                                                             APPX1
                              Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 23 of 72

                                                         SOLICITATION, OFFER, AND AWARD (Continued)
                                                                           (Construction, Alteration, or Repair)
                                                                               OFFER (M ust be fully completed by offeror)
14. NAME AND ADDRESS OF OFFEROR                         (Include ZIP Code)                  15. TELEPHONE NO.  (Include area code)
CAPITOL INDEMNITY CORPORATION
                                                                                            608.829.4256
PATRICIA FRAMKE
1600 ASPEN COMMONS                                                                          16. REMITTANCE ADDRESS     (Include only if different than Item 14)
MIDDLETON WI 53562-4718

                                                                                            See Item 14


CODE                                   FACILITY CODE
 1D3W0                                           1D3W0
17. The offeror agrees to perform the w ork required at the prices specified below in strict accordance w ith the terms of this solicitation, if this offer is
accepted by the Government in w riting w ithin ________ calendar days after the date offers are due.       (Insert any number equal to or greater than
the minimum requirements stated in Item 13D. Failure to insert any number means the offeror accepts the minimum in Item 13D.)


AMOUNTS              SEE SCHEDULE OF PRICES


18. The offeror agrees to furnish any required performance and payment bonds.
                                                                        19. ACKNOWLEDGMENT OF AMENDMENTS
                                            (The offeror acknowledges receipt of amendments to the solicitation -- give number and date of each)


AMENDMENT NO.

      DATE

20A. NAME AND TITLE OF PERSON AUTHORIZED TO SIGN                                            20B. SIGNATURE                                                20C. OFFER DATE
OFFER (Type or print)

                                                                   AWARD (To be completed by Government)
21. ITEMS ACCEPTED:

 SEE SCHEDULE
22. AMOUNT                               23. ACCOUNTING AND APPROPRIATION DATA
$230,792.85                               See Schedule
24. SUBMIT INVOICES TO ADDRESS SHOWN IN                                             ITEM       25. OTHER THAN FULL AND OPEN COMPETITION PURSUANT TO
(4 copies unless otherwise specified)                                                               10 U.S.C. 2304(c)                          41 U.S.C. 253(c)

26. ADMINISTERED BY                              CODE        W91151                            27. PAYMENT WILL BE MADE BY:                        CODE         HQ0490
DIRECTORATE OF PUBLIC WORKS                                                                    DFAS-INDY VP GFEBS
ENGINEERING DIVISION (CONTRACTING SECTION)                                                     8899 E 56TH STREET
BLDG 4610, ENGINEER DRIVE                                                                      INDIANAPOLIS IN 46249-3800
FORT HOOD TX 76544-5055




                                              CONTRACTING OFFICER WILL COMPLETE ITEM 28 OR 29 AS APPLICABLE
    28. NEGOTIATED AGREEMENT                    (Contractor is required to sign this                29. AWARD (Contractor is not required to sign this document.)
document and return _______ copies to issuing office.)         Contractor agrees               Y our of f er on this solicitation, is hereby accepted as to the items listed. This award con-
to f urnish and deliv er all items or perf orm all work, requisitions identif ied              summates the contract, which consists of (a) the Gov ernment solicitation and
on this f orm and any continuation sheets f or the consideration stated in this                y our of f er, and (b) this contract award. No f urther contractual document is
contract. The rights and obligations of the parties to this contract shall be                  necessary .
gov erned by (a) this contract award, (b) the solicitation, and (c) the clauses,
representations, certif ications, and specif ications or incorporated by ref er-
ence in or attached to this contract.

30A. NAME AND TITLE OF CONTRACTOR OR PERSON AUTHORIZED                                         31A. NAME OF CONTRACTING OFFICER                      (Type or print)
TO SIGN (Type or print)                                                                         JENNIFER L. PARKER / CONTRACTING OFFICER

                                                                                               TEL: 254-287-3054                      EMAIL: jennifer.l.parker@us.army.mil
30B. SIGNATURE                                         30C. DATE
                                                                                               31B. UNITED STATES OF AMERICA                                    31C. AWARD DATE
                                                                                               BY                                                                01-Jun-2016

NSN 7540-01-155-3212                                                                                                          STANDARD FORM 1442 BACK                     (REV. 4-85)           2
                                                                                           APPX2
                 Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 24 of 72

                                                                                                      W91151-16-C-0042

                                                                                                              Page 3 of 40

    Section 00010 - Solicitation Contract Form




ITEM NO    SUPPLIES/SERVICES            QUANTITY            UNIT           UNIT PRICE                                  AMOUNT
0001                                          1               Job          $230,792.85                                $230,792.85
           Repair Iron Horse Physical Fitness Ctr
           FFP
           Repair Iron Horse Physical Fitness Center, Building 37017, in accordance with the
           project synopsis, plans, drawings, specifications.
           FOB: Destination
           PURCHASE REQUEST NUMBER: 0010870421




                                                                            NET AMT                                   $230,792.85

           ACRN AA                                                                                                    $230,792.85
           CIN: GFEBS001087042100010




    CONTINUATION SHEET
                                                 CONTINUATION SHEET FOR
                                                CONTRACT W91151-16-C-0042
                            Project AD004720p, Repairs to Iron Horse Gymnasium, Building 37017
                                                        Fort Hood, Texas
    This contract is issued pursuant to the negotiated takeover agreement between the Government and Capitol
    Indemnity Corporation (Surety), and as a result of the termination for default of the Original Contractor (Redstick,
    Inc., of St. Augustine, Florida) under Contract W91151-14-C-0061. This contract hereby incorporates all plans,
    drawings and specifications governing the repairs to Building 37017, Iron Horse Gymnasium.
    The issuance of this contract constitutes the Contracting Officer’s official notice to proceed for work relating to the
    completion of repairs to Iron Horse Gymnasium, for a period of performance beginning on 1 June 2016, and ending
    on 15 August 2016.
    This contract is issued inclusive of all terms, conditions, provisions, and clauses of the Original Contract, with the
    following exceptions:
         1. The work under this contract consists only of items identified as incomplete and/or non-compliant as
              shown on Technical Exhibit A to this contract, and as agreed to by the parties as necessary to complete the
              contractual obligations of the Original Contractor, and to make the facility complete and usable for its
              intended purpose.
         2. The Progress Schedule to be submitted for this contract is limited to a mutually agreeable Gantt chart
              showing the critical path of work remaining under the original contract and described at Technical Exhibit
              A.
         3. Materials submitted and approved under the Original Contract transfer to this contract without re-
              submission, except for the cementus materials intended to level the gym floor, and the rubber matting
              material used to finish the gym floor. All other materials needed to complete the work and approved under
              the Original Contract are considered approved for use under this contract as long as there is no deviation
              from that approval.
         4. Preparatories are limited to the application of the leveling compound material and the matting material used
              for the flooring in the gym, and described at Technical Exhibit A.




                                                                                                                                    3
                                                             APPX3
                 Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 25 of 72

                                                                                               W91151-16-C-0042

                                                                                                       Page 4 of 40

    5.   Requests to work after-hours and/or on weekends and Holidays may be made verbally directly to the
         appointed Contracting Officer’s Representative, with verification of the request and approval being
         provided to the Contracting Officer within 24 hours of approval.
    6.   The sub-contractor, 3B-S General Contracting, is authorized to provide a full-time superintendent and
         quality control manager, on behalf of the Surety, as the Completion Contractor.




INSPECTION AND ACCEPTANCE TERMS

Supplies/services will be inspected/accepted at:

CLIN        INSPECT AT                        INSPECT BY         ACCEPT AT                            ACCEPT BY
0001        N/A                               N/A                N/A                                  Government




DELIVERY INFORMATION

CLIN        DELIVERY DATE            QUANTITY            SHIP TO ADDRESS                                 DODAAC

0001        POP 01-JUN-2016 TO       N/A                 DIRECTORATE OF PUBLIC WORKS                     W45NQ9
            15-AUG-2016                                  DPW CONSTRUCTION COR
                                                         4612 ENGINEER DRIVE
                                                         FORT HOOD TX 76544
                                                         FOB: Destination



Exhibit/Attachment Table of Contents

DOCUMENT TYPE             DESCRIPTION               PAGES                      DATE
Exhibit A                 Tech Exhibit A -          809                        05-FEB-2014
                          Specifications
Exhibit B                 Tech Exhibit B -          35                         31-JAN-2014
                          Drawings
Exhibit C                 Tech Exhibit C - Roof     1                          07-APR-2011
                          Warranty
Exhibit D                 Tech Exhibit D - 1967     9                          04-APR-1967
                          As-builts
Exhibit E                 Tech Exhibit E - 1977 As- 1                          01-MAY-1977
                          builts
Exhibit F                 Tech Exhibit F - 1985 As- 7                          01-JUL-1985
                          builts
Exhibit G                 Tech Exhibit G - 1996     8                          10-SEP-1996
                          As-builts
Exhibit H                 Tech Exhibit H - 2003     1                          23-OCT-2003




                                                                                                                      4
                                                          APPX4
               Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 26 of 72

                                                                         W91151-16-C-0042

                                                                               Page 5 of 40

                     As-builts
Exhibit I            Tech Exhibit I - 2004 As- 1           24-MAR-2004
                     builts
Exhibit J            Tech Exhibit J - Take     8           13-MAY-2016
                     Over Agreement
Exhibit K            Tech Exhibit K - Exhibit 2            13-MAY-2016
                     A to Takeover Agreement
Attachment 1         Attachment 1 Appendix A 113           03-FEB-2014
                     Specifications




                                                                                              5
                                                   APPX5
               Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 27 of 72

                                                                                              W91151-16-C-0042

                                                                                                    Page 6 of 40

Section 00700 - Contract Clauses

CLAUSES INCORPORATED BY REFERENCE


52.202-1            Definitions                                                    NOV 2013
52.203-3            Gratuities                                                     APR 1984
52.203-5            Covenant Against Contingent Fees                               MAY 2014
52.203-7            Anti-Kickback Procedures                                       MAY 2014
52.203-8            Cancellation, Rescission, and Recovery of Funds for Illegal or MAY 2014
                    Improper Activity
52.203-10           Price Or Fee Adjustment For Illegal Or Improper Activity       MAY 2014
52.203-12           Limitation On Payments To Influence Certain Federal            OCT 2010
                    Transactions
52.203-13           Contractor Code of Business Ethics and Conduct                 OCT 2015
52.204-4            Printed or Copied Double-Sided on Postconsumer Fiber           MAY 2011
                    Content Paper
52.204-10           Reporting Executive Compensation and First-Tier                OCT 2015
                    Subcontract Awards
52.209-6            Protecting the Government's Interest When Subcontracting OCT 2015
                    With Contractors Debarred, Suspended, or Proposed for
                    Debarment
52.211-13           Time Extensions                                                SEP 2000
52.214-26           Audit and Records--Sealed Bidding                              OCT 2010
52.214-27           Price Reduction for Defective Certified Cost or Pricing Data - AUG 2011
                    Modifications - Sealed Bidding
52.214-28           Subcontracting Certified Cost Or Pricing Data--                OCT 2010
                    Modifications--Sealed Bidding
52.222-3            Convict Labor                                                  JUN 2003
52.222-4            Contract Work Hours and Safety Standards- Overtime             MAY 2014
                    Compensation
52.222-6            Construction Wage Rate Requirements                            MAY 2014
52.222-7            Withholding of Funds                                           MAY 2014
52.222-8            Payrolls and Basic Records                                     MAY 2014
52.222-9            Apprentices and Trainees                                       JUL 2005
52.222-10           Compliance with Copeland Act Requirements                      FEB 1988
52.222-11           Subcontracts (Labor Standards)                                 MAY 2014
52.222-12           Contract Termination-Debarment                                 MAY 2014
52.222-13           Compliance With Construction Wage Rate Requirements and MAY 2014
                    Related Regulations
52.222-14           Disputes Concerning Labor Standards                            FEB 1988
52.222-15           Certification of Eligibility                                   MAY 2014
52.222-21           Prohibition Of Segregated Facilities                           APR 2015
52.222-26           Equal Opportunity                                              APR 2015
52.222-27           Affirmative Action Compliance Requirements for                 APR 2015
                    Construction
52.222-35           Equal Opportunity for Veterans                                 OCT 2015
52.222-36           Equal Opportunity for Workers with Disabilities                JUL 2014
52.222-37           Employment Reports on Veterans                                 FEB 2016
52.222-40           Notification of Employee Rights Under the National Labor DEC 2010
                    Relations Act
52.222-50           Combating Trafficking in Persons                               MAR 2015
52.223-5            Pollution Prevention and Right-to-Know Information             MAY 2011
52.223-12           Refrigeration Equipment and Air Conditioners                   MAY 1995




                                                                                                                   6
                                                        APPX6
              Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 28 of 72

                                                                                          W91151-16-C-0042

                                                                                                Page 7 of 40

52.223-15          Energy Efficiency in Energy-Consuming Products              DEC 2007
52.223-18          Encouraging Contractor Policies To Ban Text Messaging       AUG 2011
                   While Driving
52.225-13          Restrictions on Certain Foreign Purchases                   JUN 2008
52.228-2           Additional Bond Security                                    OCT 1997
52.228-5           Insurance - Work On A Government Installation               JAN 1997
52.228-15          Performance and Payment Bonds--Construction                 OCT 2010
52.229-4           Federal, State, And Local Taxes (State and Local            FEB 2013
                   Adjustments)
52.232-5           Payments under Fixed-Price Construction Contracts           MAY 2014
52.232-23          Assignment Of Claims                                        MAY 2014
52.232-27          Prompt Payment for Construction Contracts                   MAY 2014
52.232-33          Payment by Electronic Funds Transfer--System for Award      JUL 2013
                   Management
52.232-37          Multiple Payment Arrangements                               MAY 1999
52.233-1           Disputes                                                    MAY 2014
52.233-3           Protest After Award                                         AUG 1996
52.233-4           Applicable Law for Breach of Contract Claim                 OCT 2004
52.236-2           Differing Site Conditions                                   APR 1984
52.236-3           Site Investigation and Conditions Affecting the Work        APR 1984
52.236-5           Material and Workmanship                                    APR 1984
52.236-6           Superintendence by the Contractor                           APR 1984
52.236-7           Permits and Responsibilities                                NOV 1991
52.236-8           Other Contracts                                             APR 1984
52.236-9           Protection of Existing Vegetation, Structures, Equipment,   APR 1984
                   Utilities, and Improvements
52.236-10          Operations and Storage Areas                                APR 1984
52.236-11          Use and Possession Prior to Completion                      APR 1984
52.236-12          Cleaning Up                                                 APR 1984
52.236-13          Accident Prevention                                         NOV 1991
52.236-14          Availability and Use of Utility Services                    APR 1984
52.236-15          Schedules for Construction Contracts                        APR 1984
52.236-21          Specifications and Drawings for Construction                FEB 1997
52.236-26          Preconstruction Conference                                  FEB 1995
52.242-14          Suspension of Work                                          APR 1984
52.243-4           Changes                                                     JUN 2007
52.246-12          Inspection of Construction                                  AUG 1996
52.246-21          Warranty of Construction                                    MAR 1994
52.249-3 Alt I     Termination for Convenience of the Government               SEP 1996
                   (Dismantling, Demolition, or Removal of Improvements)
                   (Apr 2012) - Alternate I
52.249-10          Default (Fixed-Price Construction)                          APR 1984
252.203-7000       Requirements Relating to Compensation of Former DoD         SEP 2011
                   Officials
252.203-7001       Prohibition On Persons Convicted of Fraud or Other Defense- DEC 2008
                   Contract-Related Felonies
252.203-7002       Requirement to Inform Employees of Whistleblower Rights SEP 2013
252.204-7004 Alt A System for Award Management Alternate A                     FEB 2014
252.222-7006       Restrictions on the Use of Mandatory Arbitration Agreements DEC 2010
252.223-7006       Prohibition On Storage, Treatment, and Disposal of Toxic or SEP 2014
                   Hazardous Materials
252.223-7008       Prohibition of Hexavalent Chromium                          JUN 2013
252.243-7001       Pricing Of Contract Modifications                           DEC 1991
252.243-7002       Requests for Equitable Adjustment                           DEC 2012




                                                                                                               7
                                                      APPX7
                  Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 29 of 72

                                                                                                    W91151-16-C-0042

                                                                                                            Page 8 of 40

252.247-7022          Representation Of Extent Of Transportation Of Supplies By AUG 1992
                      Sea




CLAUSES INCORPORATED BY FULL TEXT


52.211-10    COMMENCEMENT, PROSECUTION, AND COMPLETION OF WORK (APR 1984)

The Contractor shall be required to (a) commence work under this contract within 1 calendar days after the date the
Contractor receives contract award, (b) prosecute the work diligently, and (c) complete the entire work ready for use
not later than 76 calendar days after award. *The time stated for completion shall include final cleanup of the
premises.

*The Contracting Officer shall specify either a number of days after the date the contractor receives the notice to
proceed, or a calendar date.

(End of clause)



52.211-12    LIQUIDATED DAMAGES--CONSTRUCTION (SEP 2000)

(a) If the Contractor fails to complete the work within the time specified in the contract, the Contractor shall pay
liquidated damages to the Government in the amount of $1,058.00 for each calendar day of delay until the work is
completed or accepted.

(b) If the Government terminates the Contractor's right to proceed, liquidated damages will continue to accrue until
the work is completed. These liquidated damages are in addition to excess costs of repurchase under the Termination
clause.

(End of clause)



52.219-28    POST-AWARD SMALL BUSINESS PROGRAM REREPRESENTATION (JULY 2013)

(a) Definitions. As used in this clause--

Long-term contract means a contract of more than five years in duration, including options. However, the term does
not include contracts that exceed five years in duration because the period of performance has been extended for a
cumulative period not to exceed six months under the clause at 52.217-8, Option to Extend Services, or other
appropriate authority.

Small business concern means a concern, including its affiliates, that is independently owned and operated, not
dominant in the field of operation in which it is bidding on Government contracts, and qualified as a small business
under the criteria in 13 CFR part 121 and the size standard in paragraph (c) of this clause. Such a concern is ``not
dominant in its field of operation'' when it does not exercise a controlling or major influence on a national basis in a
kind of business activity in which a number of business concerns are primarily engaged. In determining whether
dominance exists, consideration shall be given to all appropriate factors, including volume of business, number of
employees, financial resources, competitive status or position, ownership or control of materials, processes, patents,
license agreements, facilities, sales territory, and nature of business activity.




                                                                                                                           8
                                                             APPX8
                  Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 30 of 72

                                                                                                      W91151-16-C-0042

                                                                                                               Page 9 of 40

(b) If the Contractor represented that it was a small business concern prior to award of this contract, the Contractor
shall rerepresent its size status according to paragraph (e) of this clause or, if applicable, paragraph (g) of this clause,
upon the occurrence of any of the following:

(1) Within 30 days after execution of a novation agreement or within 30 days after modification of the contract to
include this clause, if the novation agreement was executed prior to inclusion of this clause in the contract.

(2) Within 30 days after a merger or acquisition that does not require a novation or within 30 days after modification
of the contract to include this clause, if the merger or acquisition occurred prior to inclusion of this clause in the
contract.

(3) For long-term contracts--

(i) Within 60 to 120 days prior to the end of the fifth year of the contract; and

(ii) Within 60 to 120 days prior to the date specified in the contract for exercising any option thereafter.

(c) The Contractor shall rerepresent its size status in accordance with the size standard in effect at the time of this
rerepresentation that corresponds to the North American Industry Classification System (NAICS) code assigned to
this contract. The small business size standard corresponding to this NAICS code can be found at
http://www.sba.gov/content/table-small-business-size-standards.

(d) The small business size standard for a Contractor providing a product which it does not manufacture itself, for a
contract other than a construction or service contract, is 500 employees.

(e) Except as provided in paragraph (g) of this clause, the Contractor shall make the representation required by
paragraph (b) of this clause by validating or updating all its representations in the Representations and Certifications
section of the System for Award Management (SAM) and its other data in SAM, as necessary, to ensure that they
reflect the Contractor's current status. The
Contractor shall notify the contracting office in writing within the timeframes specified in paragraph (b) of this
clause that the data have been validated or updated, and provide the date of the validation or update.

(f) If the Contractor represented that it was other than a small business concern prior to award of this contract, the
Contractor may, but is not required to, take the actions required by paragraphs (e) or (g) of this clause.

(g) If the Contractor does not have representations and certifications in SAM, or does not have a representation in
SAM for the NAICS code applicable to this contract, the Contractor is required to complete the following
rerepresentation and submit it to the contracting office, along with the contract number and the date on which the
rerepresentation was completed:

The Contractor represents that it ( ) is, ( ) is not a small business concern under NAICS Code 236220 assigned to
contract number W91151-16-C-0042.

(Contractor to sign and date and insert authorized signer's name and title).

(End of clause)




52.222-54    EMPLOYMENT ELIGIBILITY VERIFICATION (OCT 2015)

(a) Definitions. As used in this clause--Commercially available off-the-shelf (COTS) item—

(1) Means any item of supply that is--




                                                                                                                               9
                                                               APPX9
                Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 31 of 72

                                                                                                   W91151-16-C-0042

                                                                                                          Page 10 of 40


(i) A commercial item (as defined in paragraph (1) of the definition at 2.101);

(ii) Sold in substantial quantities in the commercial marketplace; and

(iii) Offered to the Government, without modification, in the same form in which it is sold in the commercial
marketplace; and

(2) Does not include bulk cargo, as defined in 46 U.S.C. 40102(4), such as agricultural products and petroleum
products. Per 46 CFR 525.1(c)(2), ``bulk cargo'' means cargo that is loaded and carried in bulk onboard ship without
mark or count, in a loose unpackaged form, having homogenous characteristics. Bulk cargo loaded into intermodal
equipment, except LASH or Seabee barges, is subject to mark and count and, therefore, ceases to be bulk cargo.

Employee assigned to the contract means an employee who was hired after November 6, 1986 (after November 27,
2009, in the Commonwealth of the Northern Mariana Islands), who is directly performing work, in the United
States, under a contract that is required to include the clause prescribed at 22.1803. An employee is not considered
to be directly performing work under a contract if the employee--

(1) Normally performs support work, such as indirect or overhead functions; and

(2) Does not perform any substantial duties applicable to the contract.

Subcontract means any contract, as defined in 2.101, entered into by a subcontractor to furnish supplies or services
for performance of a prime contract or a subcontract. It includes but is not limited to purchase orders, and changes
and modifications to purchase orders.

Subcontractor means any supplier, distributor, vendor, or firm that furnishes supplies or services to or for a prime
Contractor or another subcontractor.

United States, as defined in 8 U.S.C. 1101(a)(38), means the 50 States, the District of Columbia, Puerto Rico, Guam,
the Commonwealth of the Northern Mariana Islands, and the U.S. Virgin Islands.

(b) Enrollment and verification requirements.

(1) If the Contractor is not enrolled as a Federal Contractor in E-Verify at time of contract award, the Contractor
shall--

(i) Enroll. Enroll as a Federal Contractor in the E-Verify program within 30 calendar days of contract award;

(ii) Verify all new employees. Within 90 calendar days of enrollment in the E-Verify program, begin to use E-Verify
to initiate verification of employment eligibility of all new hires of the Contractor, who are working in the United
States, whether or not assigned to the contract, within 3 business days after the date of hire (but see paragraph (b)(3)
of this section); and

(iii) Verify employees assigned to the contract. For each employee assigned to the contract, initiate verification
within 90 calendar days after date of enrollment or within 30 calendar days of the employee's assignment to the
contract, whichever date is later (but see paragraph (b)(4) of this section).

(2) If the Contractor is enrolled as a Federal Contractor in E-Verify at time of contract award, the Contractor shall
use E-Verify to initiate verification of employment eligibility of--

(i) All new employees. (A) Enrolled 90 calendar days or more. The Contractor shall initiate verification of all new
hires of the Contractor, who are working in the United States, whether or not assigned to the contract, within 3
business days after the date of hire (but see paragraph (b)(3) of this section); or




                                                                                                                           10
                                                            APPX10
                Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 32 of 72

                                                                                                    W91151-16-C-0042

                                                                                                          Page 11 of 40

(B) Enrolled less than 90 calendar days. Within 90 calendar days after enrollment as a Federal Contractor in E-
Verify, the Contractor shall initiate verification of all new hires of the Contractor, who are working in the United
States, whether or not assigned to the contract, within 3 business days after the date of hire (but see paragraph (b)(3)
of this section); or

(ii) Employees assigned to the contract. For each employee assigned to the contract, the Contractor shall initiate
verification within 90 calendar days after date of contract award or within 30 days after assignment to the contract,
whichever date is later (but see paragraph (b)(4) of this section).

(3) If the Contractor is an institution of higher education (as defined at 20 U.S.C. 1001(a)); a State or local
government or the government of a Federally recognized Indian tribe; or a surety performing under a takeover
agreement entered into with a Federal agency pursuant to a performance bond, the Contractor may choose to verify
only employees assigned to the contract, whether existing employees or new hires. The Contractor shall follow the
applicable verification requirements at (b)(1) or (b)(2), respectively, except that any requirement for verification of
new employees applies only to new employees assigned to the contract.

(4) Option to verify employment eligibility of all employees. The Contractor may elect to verify all existing
employees hired after November 6, 1986 (after November 27, 2009, in the Commonwealth of the Northern Mariana
Islands), rather than just those employees assigned to the contract. The Contractor shall initiate verification for each
existing employee working in the United States who was hired after November 6, 1986 (after November 27, 2009, in
the Commonwealth of the Northern Mariana Islands), within 180 calendar days of--

(i) Enrollment in the E-Verify program; or

(ii) Notification to E-Verify Operations of the Contractor's decision to exercise this option, using the contact
information provided in the E-Verify program Memorandum of Understanding (MOU).

(5) The Contractor shall comply, for the period of performance of this contract, with the requirements of the E-
Verify program MOU.

(i) The Department of Homeland Security (DHS) or the Social Security Administration (SSA) may terminate the
Contractor's MOU and deny access to the E-Verify system in accordance with the terms of the MOU. In such case,
the Contractor will be referred to a suspension or debarment official.

(ii) During the period between termination of the MOU and a decision by the suspension or debarment official
whether to suspend or debar, the Contractor is excused from its obligations under paragraph (b) of this clause. If the
suspension or debarment official determines not to suspend or debar the Contractor, then the Contractor must
reenroll in E-Verify.

(c) Web site. Information on registration for and use of the E-Verify program can be obtained via the Internet at the
Department of Homeland Security Web site: http://www.dhs.gov/E-Verify.

(d) Individuals previously verified. The Contractor is not required by this clause to perform additional employment
verification using E-Verify for any employee--

(1) Whose employment eligibility was previously verified by the Contractor through the E-Verify program;

(2) Who has been granted and holds an active U.S. Government security clearance for access to confidential, secret,
or top secret information in accordance with the National Industrial Security Program Operating Manual; or

(3) Who has undergone a completed background investigation and been issued credentials pursuant to Homeland
Security Presidential Directive (HSPD)-12, Policy for a Common Identification Standard for Federal Employees and
Contractors.




                                                                                                                           11
                                                            APPX11
                  Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 33 of 72

                                                                                                  W91151-16-C-0042

                                                                                                         Page 12 of 40

(e) Subcontracts. The Contractor shall include the requirements of this clause, including this paragraph (e)
(appropriately modified for identification of the parties), in each subcontract that--

(1) Is for--(i) Commercial or noncommercial services (except for commercial services that are part of the purchase
of a COTS item (or an item that would be a COTS item, but for minor modifications), performed by the COTS
provider, and are normally provided for that COTS item); or

(ii) Construction;

(2) Has a value of more than $3,500; and

(3) Includes work performed in the United States.

(End of clause)




52.222-55 MINIMUM WAGES UNDER EXECUTIVE ORDER 13658 (DEC 2015)


(a) Definitions. As used in this clause--

``United States'' means the 50 states and the District of Columbia.

``Worker''--

(1) Means any person engaged in performing work on, or in connection with, a contract covered by Executive Order
13658, and --

(i) Whose wages under such contract are governed by the Fair Labor Standards Act (29 U.S.C. chapter 8), the
Service Contract Labor Standards statute (41 U.S.C. chapter 67), or the Wage Rate Requirements (Construction)
statute (40 U.S.C. chapter 31, subchapter IV);

(ii) Other than individuals employed in a bona fide executive, administrative, or professional capacity, as those
terms are defined in 29 CFR part 541;

(iii) Regardless of the contractual relationship alleged to exist between the individual and the employer.

(2) Includes workers performing on, or in connection with, the contract whose wages are calculated pursuant to
special certificates issued under 29 U.S.C. 214(c).

(3) Also includes any person working on, or in connection with, the contract and individually registered in a bona
fide apprenticeship or training program registered with the Department of Labor's Employment and Training
Administration, Office of Apprenticeship, or with a State Apprenticeship Agency recognized by the Office of
Apprenticeship.

(b) Executive Order minimum wage rate. (1) The Contractor shall pay to workers, while performing in the United
States, and performing on, or in connection with, this contract, a minimum hourly wage rate of $10.10 per hour
beginning January 1, 2015.

(2) The Contractor shall adjust the minimum wage paid, if necessary, beginning January 1, 2016, and annually
thereafter, to meet the applicable annual E.O. minimum wage. The Administrator of the Department of Labor's
Wage and Hour Division (the Administrator) will publish annual determinations in the Federal Register no later than




                                                                                                                         12
                                                           APPX12
                Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 34 of 72

                                                                                                      W91151-16-C-0042

                                                                                                           Page 13 of 40

90 days before the effective date of the new E.O. minimum wage rate. The Administrator will also publish the
applicable E.O. minimum wage on www.wdol.gov (or any successor Web site), and a general notice on all
wage determinations issued under the Service Contract Labor Standards statute or the Wage Rate Requirements
(Construction) statute, that will provide information on the E.O. minimum wage and how to obtain annual
updates. The applicable published E.O. minimum wage is incorporated by reference into this contract.

(3)(i) The Contractor may request a price adjustment only after the effective date of the new annual E.O. minimum
wage determination. Prices will be adjusted only for increased labor costs (including subcontractor labor costs) as a
result of an increase in the annual E.O. minimum wage, and for associated labor costs (including those for
subcontractors). Associated labor costs shall include increases or decreases that result from changes in social
security and unemployment taxes and workers' compensation insurance, but will not otherwise include any amount
for general and administrative costs, overhead, or profit.

(ii) Subcontractors may be entitled to adjustments due to the new minimum wage, pursuant to paragraph (b)(2).
Contractors shall consider any subcontractor requests for such price adjustment.

(iii) The Contracting Officer will not adjust the contract price under this clause for any costs other than those
identified in paragraph (b)(3)(i) of this clause, and will not provideduplicate price adjustments with any price
adjustment under clauses implementing the Service Contract Labor Standards statute or the Wage Rate
Requirements (Construction) statute.

(4) The Contractor warrants that the prices in this contract do not include allowance for any contingency to cover
increased costs for which adjustment is provided under this clause.

(5) A pay period under this clause may not be longer than semi-monthly, but may be shorter to comply with any
applicable law or other requirement under this contract establishing a shorter pay period. Workers shall be paid no
later than one pay period following the end of the regular pay period in which such wages were earned or
accrued.

(6) The Contractor shall pay, unconditionally to each worker, all wages due free and clear without subsequent rebate
or kickback. The Contractor may make deductions that reduce a worker's wages below the E.O. minimum wage rate
only if done in accordance with 29 CFR 10.23, Deductions.

(7) The Contractor shall not discharge any part of its minimum wage obligation under this clause by furnishing
fringe benefits or, with respect to workers whose wages are governed by the Service Contract Labor Standards
statute, the cash equivalent thereof.

(8) Nothing in this clause shall excuse the Contractor from compliance with any applicable Federal or State
prevailing wage law or any applicable law or municipal ordinance establishing a minimum wage higher than the
E.O. minimum wage. However, wage increases under such other laws or municipal ordinances are not subject to
price adjustment under this subpart.

(9) The Contractor shall pay the E.O. minimum wage rate whenever it is higher than any applicable collective
bargaining agreement(s) wage rate.

(10) The Contractor shall follow the policies and procedures in 29 CFR 10.24(b) and 10.28 for treatment of workers
engaged in an occupation in which they customarily and regularly receive more than $30 a month in tips.

(c)(1) This clause applies to workers as defined in paragraph (a). As provided in that definition--

(i) Workers are covered regardless of the contractual relationship alleged to exist between the contractor or
subcontractor and the worker;

(ii) Workers with disabilities whose wages are calculated pursuant to special certificates issued under 29 U.S.C.
214(c) are covered; and




                                                                                                                           13
                                                            APPX13
                 Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 35 of 72

                                                                                                 W91151-16-C-0042

                                                                                                        Page 14 of 40


(iii) Workers who are registered in a bona fide apprenticeship program or training program registered with the
Department of Labor's Employment and Training Administration, Office of Apprenticeship, or with a State
Apprenticeship Agency recognized by the Office of Apprenticeship, are covered.

(2) This clause does not apply to--

(i) Fair Labor Standards Act (FLSA)-covered individuals performing in connection with contracts covered by the
E.O., i.e. those individuals who perform duties necessary to the performance of the contract, but who are not directly
engaged in performing the specific work called for by the contract, and who spend less than 20
percent of their hours worked in a particular workweek performing in connection with such contracts;

(ii) Individuals exempted from the minimum wage requirements of the FLSA under 29 U.S.C. 213(a) and 214(a)
and (b), unless otherwise covered by the Service Contract Labor Standards statute, or the Wage Rate Requirements
(Construction) statute. These individuals include but are not limited to--

(A) Learners, apprentices, or messengers whose wages are calculated pursuant to special certificates issued under 29
U.S.C. 214(a).

(B) Students whose wages are calculated pursuant to special certificates issued under 29 U.S.C. 214(b).

(C) Those employed in a bona fide executive, administrative, or professional capacity (29 U.S.C. 213(a)(1) and 29
CFR part 541).

(d) Notice. The Contractor shall notify all workers performing work on, or in connection with, this contract of the
applicable E.O. minimum wage rate under this clause. With respect to workers covered by the Service Contract
Labor Standards statute or the Wage Rate Requirements (Construction) statute, the Contractor may meet this
requirement by posting, in a prominent and accessible place at the worksite, the applicable wage determination
under those statutes. With respect to workers whose wages are governed by the FLSA, the Contractor shall post
notice, utilizing the poster provided by the Administrator, which can be obtained at www.dol.gov/whd/govcontracts,
in a prominent and accessible place at the worksite. Contractors that customarily post notices to workers
electronically may post the notice electronically provided the electronic posting is displayed prominently on any
Web site that is maintained by the contractor, whether external or internal, and customarily used for notices to
workers about terms and conditions of employment.

(e) Payroll Records. (1) The Contractor shall make and maintain records, for three years after completion of the
work, containing the following information for each worker:

(i) Name, address, and social security number;

(ii) The worker's occupation(s) or classification(s);

(iii) The rate or rates of wages paid;

(iv) The number of daily and weekly hours worked by each worker;

(v) Any deductions made; and

(vi) Total wages paid.

(2) The Contractor shall make records pursuant to paragraph (e)(1) of this clause available for inspection and
transcription by authorized representatives of the Administrator. The Contractor shall also make such records
available upon request of the Contracting Officer.




                                                                                                                         14
                                                           APPX14
                  Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 36 of 72

                                                                                                  W91151-16-C-0042

                                                                                                         Page 15 of 40

(3) The Contractor shall make a copy of the contract available, as applicable, for inspection or transcription by
authorized representatives of the Administrator.

(4) Failure to comply with this paragraph (e) shall be a violation of 29 CFR 10.26 and this contract. Upon direction
of the Administrator or upon the Contracting Officer's own action, payment shall be withheld until such time as the
noncompliance is corrected.

(5) Nothing in this clause limits or otherwise modifies the Contractor's payroll and recordkeeping obligations, if any,
under the Service Contract Labor Standards statute, the Wage Rate Requirements (Construction) statute, the Fair
Labor Standards Act, or any other applicable law.

(f) Access. The Contractor shall permit authorized representatives of the Administrator to conduct investigations,
including interviewing workers at the worksite during normal working hours.

(g) Withholding. The Contracting Officer, upon his or her own action or upon written request of the Administrator,
will withhold funds or cause funds to be withheld, from the Contractor under this or any other Federal contract with
the same Contractor, sufficient to pay workers the full amount of wages required by this clause.

(h) Disputes. Department of Labor has set forth in 29 CFR 10.51, Disputes concerning contractor compliance, the
procedures for resolving disputes concerning a contractor's compliance with Department of Labor regulations at 29
CFR part 10. Such disputes shall be resolved in accordance with those procedures and not the Disputes clause of this
contract. These disputes include disputes between the Contractor (or any of its subcontractors) and the
contracting agency, the Department of Labor, or the workers or their representatives.

(i) Antiretaliation. The Contractor shall not discharge or in any other manner discriminate against any worker
because such worker has filed any complaint or instituted or caused to be instituted any proceeding under or related
to compliance with the E.O. or this clause, or has testified or is about to testify in any such proceeding.

(j) Subcontractor compliance. The Contractor is responsible for subcontractor compliance with the requirements of
this clause and may be held liable for unpaid wages due subcontractor workers.

(k) Subcontracts. The Contractor shall include the substance of this clause, including this paragraph (k) in all
subcontracts, regardless of dollar value, that are subject to the Service Contract Labor Standards statute or the Wage
Rate Requirements (Construction) statute, and are to be performed in whole or in part in the United
States.

(End of clause)




52.223-11     OZONE-DEPLETING SUBSTANCES (MAY 2001)

(a) Definition. Ozone-depleting substance, as used in this clause, means any substance the Environmental Protection
Agency designates in 40 CFR part 82 as--

(1) Class I, including, but not limited to, chlorofluorocarbons, halons, carbon tetrachloride, and methyl chloroform;
or

(2) Class II, including, but not limited to, hydrochlorofluorocarbons.

(b) The Contractor shall label products which contain or are manufactured with ozone-depleting substances in the
manner and to the extent required by 42 U.S.C. 7671j (b), (c), and (d) and 40 CFR Part 82, Subpart E, as follows:

“WARNING: Contains (or manufactured with, if applicable), a substance(s) which harm(s) public health and




                                                                                                                          15
                                                           APPX15
                  Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 37 of 72

                                                                                                  W91151-16-C-0042

                                                                                                        Page 16 of 40

environment by destroying ozone in the upper atmosphere.”----------------------------

The Contractor shall insert the name of the substance(s).

(End of clause)



52.225-9     BUY AMERICAN—CONSTRUCTION MATERIALS (MAY 2014)

(a) Definitions. As used in this clause--

Commercially available off-the-shelf (COTS) item—

(1) Means any item of supply (including construction material) that is--

(i) A commercial item (as defined in paragraph (1) of the definition at FAR 2.101);

(ii) Sold in substantial quantities in the commercial marketplace; and

(iii) Offered to the Government, under a contract or subcontract at any tier, without modification, in the same form
in which it is sold in the commercial marketplace; and

(2) Does not include bulk cargo, as defined in 46 U.S.C. 40102(4) such as agricultural products and petroleum
products.

Component means an article, material, or supply incorporated directly into a construction material.

Construction material means an article, material, or supply brought to the construction site by the Contractor or a
subcontractor for incorporation into the building or work. The term also includes an item brought to the site
preassembled from articles, materials, or supplies. However, emergency life safety systems, such as emergency
lighting, fire alarm, and audio evacuation systems, that are discrete systems incorporated into a public building or
work and that are produced as complete systems, are evaluated as a single and distinct construction material
regardless of when or how the individual parts or components of those systems are delivered to the construction site.
Materials purchased directly by the Government are supplies, not construction material.

Cost of components means--

(1) For components purchased by the Contractor, the acquisition cost, including transportation costs to the place of
incorporation into the construction material (whether or not such costs are paid to a domestic firm), and any
applicable duty (whether or not a duty-free entry certificate is issued); or

(2) For components manufactured by the Contractor, all costs associated with the manufacture of the component,
including transportation costs as described in paragraph (1) of this definition, plus allocable overhead costs, but
excluding profit. Cost of components does not include any costs associated with the
manufacture of the construction material.

Domestic construction material means--

(1) An unmanufactured construction material mined or produced in the United States;

(2) A construction material manufactured in the United States, if--




                                                                                                                        16
                                                            APPX16
                Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 38 of 72

                                                                                                  W91151-16-C-0042

                                                                                                         Page 17 of 40

(i) The cost of its components mined, produced, or manufactured in the United States exceeds 50 percent of the cost
of all its components. Components of foreign origin of the same class or kind for which nonavailability
determinations have been made are treated as domestic; or

(ii) The construction material is a COTS item.

Foreign construction material means a construction material other than a domestic construction material.

United States means the 50 States, the District of Columbia, and outlying areas.

(b) Domestic preference.

(1) This clause implements 41 U.S.C. chapter 83, Buy American, by providing a preference for domestic
construction material. In accordance with 41 U.S.C. 1907, the component test of the Buy American
statute is waived for construction material that is a COTS item. (See FAR 12.505(a)(2)). The Contractor shall use
only domestic construction material in performing this contract, except as provided in paragraphs (b)(2) and (b)(3)
of this clause.

(2) This requirement does not apply to information technology that is a commercial item or to the construction
materials or components listed by the Government as follows: None

(3) The Contracting Officer may add other foreign construction material to the list in paragraph (b)(2) of this clause
if the Government determines that

(i) The cost of domestic construction material would be unreasonable. The cost of a particular domestic construction
material subject to the requirements of the Buy American Act is unreasonable when the cost of such material
exceeds the cost of foreign material by more than 6 percent;

(ii) The application of the restriction of the Buy American Act to a particular construction material would be
impracticable or inconsistent with the public interest; or

(iii) The construction material is not mined, produced, or manufactured in the United States in sufficient and
reasonably available commercial quantities of a satisfactory quality.

(c) Request for determination of inapplicability of the Buy American Act. (1)(i) Any Contractor request to use
foreign construction material in accordance with paragraph (b)(3) of this clause shall include adequate information
for Government evaluation of the request, including--

(A) A description of the foreign and domestic construction materials;

(B) Unit of measure;

(C) Quantity;

(D) Price;

(E) Time of delivery or availability;

(F) Location of the construction project;

(G) Name and address of the proposed supplier; and

(H) A detailed justification of the reason for use of foreign construction materials cited in accordance with paragraph
(b)(3) of this clause.




                                                                                                                          17
                                                           APPX17
                  Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 39 of 72

                                                                                                             W91151-16-C-0042

                                                                                                                    Page 18 of 40

(ii) A request based on unreasonable cost shall include a reasonable survey of the market and a completed price
comparison table in the format in paragraph (d) of this clause.

(iii) The price of construction material shall include all delivery costs to the construction site and any applicable
duty (whether or not a duty-free certificate may be issued).

(iv) Any Contractor request for a determination submitted after contract award shall explain why the Contractor
could not reasonably foresee the need for such determination and could not have requested the determination before
contract award. If the Contractor does not submit a satisfactory explanation, the Contracting Officer need not make a
determination.

(2) If the Government determines after contract award that an exception to the Buy American statute applies and the
Contracting Officer and the Contractor negotiate adequate consideration, the Contracting Officer will modify the
contract to allow use of the foreign construction material. However, when the basis for the exception is the
unreasonable price of a domestic construction material, adequate consideration is not less than the differential
established in paragraph (b)(3)(i) of this clause.

(3) Unless the Government determines that an exception to the Buy American statute applies, use of foreign
construction material is noncompliant with the Buy American statute.

(d) Data. To permit evaluation of requests under paragraph (c) of this clause based on unreasonable cost, the
Contractor shall include the following information and any applicable supporting data based on the survey of
suppliers:

                    Foreign and Domestic Construction Materials Price Comparison
----------------------------------------------------------------------------------------------------------------
  Construction material description             Unit of measure               Quantity          Price (dollars) \1\
----------------------------------------------------------------------------------------------------------------
Item 1
   Foreign construction material.... ........... ___ ........ ....... ………. ___ ................ ........ ___ ...............
   Domestic construction material... ........ ___ ............... .............. ___ .................. ...... ___ .................
Item 2
   Foreign construction material.... ......... ___ ............. ........ ……. ___ ............... ......... ___ ..............
   Domestic construction material... ....... ___ .................. ............. ___ ................. ....... ___ ................
----------------------------------------------------------------------------------------------------------------
Include all delivery costs to the construction site and any applicable duty (whether or not a duty-free entry certificate
is issued).
List name, address, telephone number, and contact for suppliers surveyed. Attach copy of response; if oral, attach
summary.
Include other applicable supporting information.

(End of clause)



52.252-2      CLAUSES INCORPORATED BY REFERENCE (FEB 1998)

This contract incorporates one or more clauses by reference, with the same force and effect as if they were given in
full text. Upon request, the Contracting Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address(es):

http://farsite.hill.af.mil/farsites.html

(End of clause)




                                                                                                                                       18
                                                                  APPX18
                  Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 40 of 72

                                                                                                    W91151-16-C-0042

                                                                                                           Page 19 of 40



52.252-4    ALTERATIONS IN CONTRACT (APR 1984)

Portions of this contract are altered as follows:

NONE

(End of clause)



252.201-7000      CONTRACTING OFFICER'S REPRESENTATIVE (DEC 1991)

(a) "Definition. Contracting officer's representative" means an individual designated in accordance with subsection
201.602-2 of the Defense Federal Acquisition Regulation Supplement and authorized in writing by the contracting
officer to perform specific technical or administrative functions.

(b) If the Contracting Officer designates a contracting officer's representative (COR), the Contractor will receive a
copy of the written designation. It will specify the extent of the COR's authority to act on behalf of the contracting
officer. The COR is not authorized to make any commitments or changes that will affect price, quality, quantity,
delivery, or any other term or condition of the contract.

(End of clause)



252.211-7003 ITEM UNIQUE IDENTIFICATION AND VALUATION (MAR 2016)

(a) Definitions. As used in this clause'

Automatic identification device means a device, such as a reader or interrogator, used to retrieve data encoded on
machine-readable media.

Concatenated unique item identifier means--

(1) For items that are serialized within the enterprise identifier, the linking together of the unique identifier data
elements in order of the issuing agency code, enterprise identifier, and unique serial number within the enterprise
identifier; or

(2) For items that are serialized within the original part, lot, or batch number, the linking together of the unique
identifier data elements in order of the issuing agency code; enterprise identifier; original part, lot, or batch number;
and serial number within the original part, lot, or batch number.

Data Matrix means a two-dimensional matrix symbology, which is made up of square or, in some cases, round
modules arranged within a perimeter finder pattern and uses the Error Checking and Correction 200
(ECC200) specification found within International Standards Organization (ISO)/International Electrotechnical
Commission (IEC) 16022.

Data qualifier means a specified character (or string of characters) that immediately precedes a data field that defines
the general category or intended use of the data that follows.

DoD recognized unique identification equivalent means a unique identification method that is in commercial use and
has been recognized by DoD. All DoD recognized unique identification equivalents are listed at
http://www.acq.osd.mil/dpap/pdi/uid/iuid_equivalents.html.




                                                                                                                            19
                                                             APPX19
                 Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 41 of 72

                                                                                                       W91151-16-C-0042

                                                                                                              Page 20 of 40


DoD item unique identification means a system of marking items delivered to DoD with unique item identifiers that
have machine-readable data elements to distinguish an item from all other like and unlike items. For items that are
serialized within the enterprise identifier, the unique item identifier shall include the data elements of the enterprise
identifier and a unique serial number. For items that are serialized within the part, lot, or batch number within the
enterprise identifier, the unique item identifier shall include the data elements of the enterprise identifier; the original
part, lot, or batch number; and the serial number.

Enterprise means the entity (e.g., a manufacturer or vendor) responsible for assigning unique item identifiers to
items.

Enterprise identifier means a code that is uniquely assigned to an enterprise by an issuing agency.

Government's unit acquisition cost means--

(1) For fixed-price type line, subline, or exhibit line items, the unit price identified in the contract at the time of
delivery;

(2) For cost-type or undefinitized line, subline, or exhibit line items, the Contractor's estimated fully burdened unit
cost to the Government at the time of delivery; and

(3) For items produced under a time-and-materials contract, the Contractor's estimated fully burdened unit cost to
the Government at the time of delivery.

Issuing agency means an organization responsible for assigning a globally unique identifier to an enterprise, as
indicated in the Register of Issuing Agency Codes for ISO/IEC 15459, located at
http://www.aimglobal.org/?Reg_Authority15459.

Issuing agency code means a code that designates the registration (or controlling) authority for the enterprise
identifier.

Item means a single hardware article or a single unit formed by a grouping of subassemblies, components, or
constituent parts.

Lot or batch number means an identifying number assigned by the enterprise to a designated group of items, usually
referred to as either a lot or a batch, all of which were manufactured under identical conditions.

Machine-readable means an automatic identification technology media, such as bar codes, contact memory buttons,
radio frequency identification, or optical memory cards.

Original part number means a combination of numbers or letters assigned by the enterprise at item creation to a class
of items with the same form, fit, function, and interface.

Parent item means the item assembly, intermediate component, or subassembly that has an embedded item with a
unique item identifier or DoD recognized unique identification equivalent.

Serial number within the enterprise identifier means a combination of numbers, letters, or symbols assigned by the
enterprise to an item that provides for the differentiation of that item from any other like and unlike item and is
never used again within the enterprise.

Serial number within the part, lot, or batch number means a combination of numbers or letters assigned by the
enterprise to an item that provides for the differentiation of that item from any other like item within a part, lot, or
batch number assignment.




                                                                                                                               20
                                                              APPX20
                   Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 42 of 72

                                                                                                    W91151-16-C-0042

                                                                                                            Page 21 of 40

Serialization within the enterprise identifier means each item produced is assigned a serial number that is unique
among all the tangible items produced by the enterprise and is never used again. The enterprise is responsible for
ensuring unique serialization within the enterprise identifier.

Serialization within the part, lot, or batch number means each item of a particular part, lot, or batch number is
assigned a unique serial number within that part, lot, or batch number assignment. The enterprise is responsible for
ensuring unique serialization within the part, lot, or batch number within the enterprise identifier.

Type designation means a combination of letters and numerals assigned by the Government to a major end item,
assembly or subassembly, as appropriate, to provide a convenient means of differentiating between items having the
same basic name and to indicate modifications and changes thereto.

Unique item identifier means a set of data elements marked on items that is globally unique and unambiguous. The
term includes a concatenated unique item identifier or a DoD recognized unique identification equivalent.

Unique item identifier type means a designator to indicate which method of uniquely identifying a part has been
used. The current list of accepted unique item identifier types is maintained at
http://www.acq.osd.mil/dpap/pdi/uid/uii_types.html.

(b) The Contractor shall deliver all items under a contract line, subline, or exhibit line item.

(c) Unique item identifier. (1) The Contractor shall provide a unique item identifier for the following:

(i) Delivered items for which the Government's unit acquisition cost is $5,000 or more, except for the following line
items:

------------------------------------------------------------------------
 Contract line, subline, or exhibit
        line item No.                                   Item description
------------------------------------------------------------------------
                            ...................................
------------------------------------------------------------------------

(ii) Items for which the Government's unit acquisition cost is less than $5,000 that are identified in the Schedule or
the following table:

------------------------------------------------------------------------
 Contract line, subline, or exhibit
        line item No.                                Item description
------------------------------------------------------------------------
                            ...................................
------------------------------------------------------------------------


(If items are identified in the Schedule, insert ``See Schedule'' in this table.)

(iii) Subassemblies, components, and parts embedded within delivered items, items with warranty requirements,
DoD serially managed reparables and DoD serially managed nonreparables as specified in Attachment Number ----.

(iv) Any item of special tooling or special test equipment as defined in FAR 2.101 that have been designated for
preservation and storage for a Major Defense Acquisition Program as specified in Attachment Number ----.

(v) Any item not included in paragraphs (c)(1)(i), (ii), (iii), or

(iv) of this clause for which the contractor creates and marks a unique item identifier for traceability.




                                                                                                                            21
                                                                      APPX21
                 Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 43 of 72

                                                                                                     W91151-16-C-0042

                                                                                                            Page 22 of 40


(2) The unique item identifier assignment and its component data element combination shall not be duplicated on
any other item marked or registered in the DoD Item Unique Identification Registry by the contractor.

(3) The unique item identifier component data elements shall be marked on an item using two dimensional data
matrix symbology that complies with ISO/IEC International Standard 16022, Information
technology--International symbology specification--Data matrix; ECC200 data matrix specification.

(4) Data syntax and semantics of unique item identifiers. The Contractor shall ensure that--

(i) The data elements (except issuing agency code) of the unique item identifier are encoded within the data matrix
symbol that is marked on the item using one of the following three types of data qualifiers, as determined by the
Contractor:

(A) Application Identifiers (AIs) (Format Indicator 05 of ISO/IEC International Standard 15434), in accordance with
ISO/IEC International Standard 15418, Information Technology--EAN/UCC Application Identifiers and Fact Data
Identifiers and Maintenance and ANSI MH 10.8.2 Data Identifier and Application Identifier Standard.

(B) Data Identifiers (DIs) (Format Indicator 06 of ISO/IEC International Standard 15434), in accordance with
ISO/IEC International Standard 15418, Information Technology--EAN/UCC Application Identifiers
and Fact Data Identifiers and Maintenance and ANSI MH 10.8.2 Data Identifier and Application Identifier Standard.

(C) Text Element Identifiers (TEIs) (Format Indicator 12 of ISO/IEC International Standard 15434), in accordance
with the Air Transport Association Common Support Data Dictionary; and

(ii) The encoded data elements of the unique item identifier conform to the transfer structure, syntax, and coding of
messages and data formats specified for Format Indicators 05, 06, and 12 in ISO/IEC International Standard 15434,
Information Technology-Transfer Syntax for High Capacity Automatic Data Capture Media.

(5) Unique item identifier.

(i) The Contractor shall--

(A) Determine whether to--

(1) Serialize within the enterprise identifier;

(2) Serialize within the part, lot, or batch number; or

(3) Use a DoD recognized unique identification equivalent (e.g. Vehicle Identification Number); and

(B) Place the data elements of the unique item identifier (enterprise identifier; serial number; DoD recognized
unique
identification equivalent; and for serialization within the part, lot, or batch number only: Original part, lot, or batch
number) on items requiring marking by paragraph (c)(1) of this clause, based on the criteria provided in MIL-STD-
130, Identification Marking of U.S. Military Property, latest version;

(C) Label shipments, storage containers and packages that contain uniquely identified items in accordance with the
requirements of MIL-STD-129, Military Marking for Shipment and Storage, latest version; and

(D) Verify that the marks on items and labels on shipments, storage containers, and packages are machine readable
and conform to the applicable standards. The contractor shall use an automatic identification technology device for
this verification that has been programmed to the requirements of Appendix A, MIL-STD-130, latest
version.




                                                                                                                            22
                                                             APPX22
                 Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 44 of 72

                                                                                                     W91151-16-C-0042

                                                                                                            Page 23 of 40

(ii) The issuing agency code--

(A) Shall not be placed on the item; and

(B) Shall be derived from the data qualifier for the enterprise identifier.

(d) For each item that requires item unique identification under paragraph (c)(1)(i), (ii), or (iv) of this clause or when
item unique identification is provided under paragraph (c)(1)(v), in addition to the information provided as part of
the Material Inspection and Receiving Report specified elsewhere in this contract, the Contractor shall report at the
time of delivery, as part of the Material Inspection and Receiving Report, the following information:

(1) Unique item identifier.

(2) Unique item identifier type.

(3) Issuing agency code (if concatenated unique item identifier is used).

(4) Enterprise identifier (if concatenated unique item identifier is used).

(5) Original part number (if there is serialization within the original part number).

(6) Lot or batch number (if there is serialization within the lot or batch number).

(7) Current part number (optional and only if not the same as the original part number).

(8) Current part number effective date (optional and only if current part number is used).

(9) Serial number (if concatenated unique item identifier is used).

(10) Government's unit acquisition cost.

(11) Unit of measure.

(e) For embedded subassemblies, components, and parts that require DoD unique item identification under
paragraph (c)(1)(iii) of this clause, the Contractor shall report as part of, or associated with, the Material Inspection
and Receiving Report specified elsewhere in this contract, the following information:

(1) Unique item identifier of the parent item under paragraph (c)(1) of this clause that contains the embedded
subassembly, component, or part.

(2) Unique item identifier of the embedded subassembly, component, or part.

(3) Unique item identifier type.**

(4) Issuing agency code (if concatenated unique item identifier is used).**

(5) Enterprise identifier (if concatenated unique item identifier is used).**

(6) Original part number (if there is serialization within the original part number).**

(7) Lot or batch number (if there is serialization within the lot or batch number).**

(8) Current part number (optional and only if not the same as the original part number).**

(9) Current part number effective date (optional and only if current part number is used).**




                                                                                                                             23
                                                             APPX23
                  Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 45 of 72

                                                                                                   W91151-16-C-0042

                                                                                                         Page 24 of 40


(10) Serial number (if concatenated unique item identifier is used).**

(11) Description.

(12) Type designation of the item as specified in the contract schedule, if any.

(13) Whether the item is an item of Special Tooling or Special Test Equipment.

(14) Whether the item is covered by a warranty.

** Once per item.

(e) For embedded subassemblies, components, and parts that require DoD item unique identification under
paragraph (c)(1)(iii) of this clause or when item unique identification is provided under paragraph
(c)(1)(v), the Contractor shall report as part of the Material Inspection and Receiving Report specified elsewhere in
this contract, the following information:

(f) The Contractor shall submit the information required by paragraphs (d) and (e) of this clause as follows:

(1) End items shall be reported using the receiving report capability in Wide Area WorkFlow (WAWF) in
accordance with the clause at 252.232-7003. If WAWF is not required by this contract, and the
contractor is not using WAWF, follow the procedures at http://dodprocurementtoolbox.com/site/uidregistry/.

(2) Embedded items shall be reported by one of the following methods--

(i) Use of the embedded items capability in WAWF;

(ii) Direct data submission to the IUID Registry following the procedures and formats at
http://dodprocurementtoolbox.com/site/uidregistry/; or

(iii) Via WAWF as a deliverable attachment for exhibit line item number (fill in) ----, Unique Item Identifier Report
for Embedded Items, Contract Data Requirements List, DD Form 1423.

(g) Subcontracts. If the Contractor acquires by contract any items for which item unique identification is required in
accordance with paragraph (c)(1) of this clause, the Contractor shall include this clause, including this paragraph (g),
in the applicable subcontract(s), including subcontracts for commercial items.

(End of clause)




 252.232-7003 Electronic Submission of Payment Requests and Receiving
 Reports.

 As prescribed in 232. 7004(a), use the following clause:

              ELECTRONIC SUBMISSION OF PAYMENT REQUESTS
           AND RECEIVING REPORTS (DEVIATION 2016-AOOOl) (NOV 2015)




                                                                                                                           24
                                                            APPX24
          Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 46 of 72

                                                                     W91151-16-C-0042

                                                                          Page 25 of 40

   (a) Definitions. As used in this clause-

       (1) "Electronic form" means any automated system that transmits
information electronically from the initiating system to all affected systems.
Facsimile, e-mail, and scanned documents are not acceptable electronic forms
for submission of payment requests. However, scanned documents are
acceptable when they are part of a submission of a payment request made
using Wide Area WorkFlow (WAWF) or another electronic form authorized by
the Contracting Officer.
      (2) "Invoice payment" has the meaning given in section 32.001 of the
Federal Acquisition Regulation.

       (3) "Payment request" means any request for invoice payment submitted
by the Contractor under this contract.

      (4) "Receiving report" means the data required by the clause at
252.246- 7000, Material Inspection and Receiving Report.

    (b) Except as provided in paragraph (c) of this clause the Contractor shall
submit payment requests and receiving reports using WAWF, in one of the
following electronic formats that WAWF accepts: Electronic Data Interchange,
Secure File Transfer Protocol, or World Wide Web input. Information
regarding WAWF is available on the Internet at https://wawf.eb.mil/.

   (c) The Contractor may submit a payment request and receiving report
using other than WAWF only when-

       (1) The Contracting Officer administering the contract for payment has
determined, in writing, that electronic submission would be unduly burdensome
to the Contractor. In such cases, the Contractor shall include a copy of the
Contracting Officer's determination with each request for payment;
       (2) DoD makes payment for commercial transportation services
provided under a Government rate tender or a contract for transportation
services using a DoD-approved electronic third party payment system or other
exempted vendor payment/invoicing system (e.g., PowerTrack, Transportation
Financial Management System, and Cargo and Billing System);

      (3) DoD makes payment for rendered health care services using
the TRICARE Encounter Data System (TEDS) as the electronic format;

      (4) The Governmentwide commercial purchase card is used as the method




                                                                                          25
                                         APPX25
                Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 47 of 72

                                                                                                W91151-16-C-0042

                                                                                                       Page 26 of 40

 of payment, only submission of the receiving report in electronic form is
 required; or

       (5) Submitting payment requests and receiving reports to the Supplier
 Self- Services (SUS) system accessible via the Wide Area WorkFlow (WAWF)
 website as an authorized participant in the vendor portal invoicing pilot
 program.

    (d) The Contractor shall submit any non-electronic payment requests using
 the method or methods specified in Section G of the contract.

    (e) In addition to the requirements of this clause, the Contractor shall meet
 the. requirements of the appropriate payment clauses in this contract when
 submitting payment requests.

                                                (End of clause)



252.232-7006 WIDE AREA WORKFLOW PAYMENT INSTRUCTIONS (MAY 2013)

(a) Definitions. As used in this clause--

Department of Defense Activity Address Code (DoDAAC) is a six position code that uniquely identifies a unit,
activity, or organization.

Document type means the type of payment request or receiving report available for creation in Wide Area
WorkFlow (WAWF).

Local processing office (LPO) is the office responsible for payment certification when payment certification is done
external to the entitlement system.

(b) Electronic invoicing. The WAWF system is the method to electronically process vendor payment requests and
receiving reports, as authorized by DFARS 252.232-7003, Electronic Submission
of Payment Requests and Receiving Reports.

(c) WAWF access. To access WAWF, the Contractor shall--

(1) Have a designated electronic business point of contact in the System for Award Management at
https://www.acquisition.gov; and

(2) Be registered to use WAWF at https://wawf.eb.mil/ following the step-by-step procedures for self-registration
available at this Web site.

(d) WAWF training. The Contractor should follow the training instructions of the WAWF Web-Based Training
Course and use the Practice Training Site before submitting payment requests through
WAWF. Both can be accessed by selecting the “Web Based Training” link on the WAWF home page at
https://wawf.eb.mil/.




                                                                                                                       26
                                                          APPX26
                   Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 48 of 72

                                                                                                 W91151-16-C-0042

                                                                                                        Page 27 of 40

(e) WAWF methods of document submission. Document submissions may be via Web entry, Electronic Data
Interchange, or File Transfer Protocol.

(f) WAWF payment instructions. The Contractor must use the following information when submitting payment
requests and receiving reports in WAWF for this contract/order:

(1) Document type. The Contractor shall use the following document type(s).

          Construction Invoice

(2) Inspection/acceptance location. The Contractor shall select the following inspection/acceptance location(s) in
WAWF, as specified by the contracting officer.

          W45NQ9

(3) Document routing. The Contractor shall use the information in the Routing Data Table below only to fill in
applicable fields in WAWF when creating payment requests and receiving reports in the
system.

Routing Data Table*
--------------------------------------------------------------------------------------------
Field Name in WAWF                                    Data to be entered in WAWF
--------------------------------------------------------------------------------------------
Pay Official DoDAAC                                   HQ0490
Issue By DoDAAC                                       W91151
Admin DoDAAC                                          W91151
Inspect By DoDAAC                                     W45NQ9
Ship To Code                                          W45NQ9
Ship From Code                                        1D3W0
Mark For Code                                         N/A
Service Approver (DoDAAC)                             N/A
Service Acceptor (DoDAAC)                             N/A
Accept at Other DoDAAC                                 N/A
LPO DoDAAC                                            N/A
DCAA Auditor DoDAAC                                   N/A
Other DoDAAC(s)                                       N/A
--------------------------------------------------------------------------------------------

(4) Payment request and supporting documentation. The Contractor shall ensure a payment request includes
appropriate contract line item and subline item descriptions of the work performed or supplies delivered, unit
price/cost per unit, fee (if applicable), and all relevant back-up documentation, as defined in DFARS Appendix F,
(e.g. timesheets) in support of each payment request.

(5) WAWF email notifications. The Contractor shall enter the email address identified below in the “Send
Additional Email Notifications” field of WAWF once a document is submitted in the system.

          Contract Specialist       roy.r.cantrell2.civ@mail.mil

(g) WAWF point of contact. (1) The Contractor may obtain clarification regarding invoicing in WAWF from the
following contracting activity's WAWF point of contact.

          Theresa A. Marcil        theresa.a.marcil.civ@mail.mil

(2) For technical WAWF help, contact the WAWF helpdesk at 866-618-5988.




                                                                                                                        27
                                                                      APPX27
                  Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 49 of 72

                                                                                                      W91151-16-C-0042

                                                                                                               Page 28 of 40

(End of clause)




252.232-7010      LEVIES ON CONTRACT PAYMENTS (DEC 2006)

(a) 26 U.S.C. 6331(h) authorizes the Internal Revenue Service (IRS) to continuously levy up to 100 percent of
contract payments, up to the amount of tax debt.

(b) When a levy is imposed on a payment under this contract and the Contractor believes that the levy may result in
an inability to perform the contract, the Contractor shall promptly notify the Procuring Contracting Officer in
writing, with a copy to the Administrative Contracting Officer, and shall provide--

(1) The total dollar amount of the levy;

(2) A statement that the Contractor believes that the levy may result in an inability to perform the contract, including
rationale and adequate supporting documentation; and

(3) Advice as to whether the inability to perform may adversely affect national security, including rationale and
adequate supporting documentation.

(c) DoD shall promptly review the Contractor's assessment, and the Procuring Contracting Officer shall provide a
written notification to the Contractor including--

(1) A statement as to whether DoD agrees that the levy may result in an inability to perform the contract; and

(2)(i) If the levy may result in an inability to perform the contract and the lack of performance will adversely affect
national security, the total amount of the monies collected that should be returned to the Contractor; or

(ii) If the levy may result in an inability to perform the contract but will not impact national security, a
recommendation that the Contractor promptly notify the IRS to attempt to resolve the tax situation.

(d) Any DoD determination under this clause is not subject to appeal under the Contract Disputes Act.

(End of clause)




252.236-7001      CONTRACT DRAWINGS AND SPECIFICATIONS (AUG 2000)

(a) The Government will provide to the Contractor, without charge, one set of contract drawings and specifications,
except publications incorporated into the technical provisions by reference, in electronic or paper media as chosen
by the Contracting Officer.

(b) The Contractor shall--

(1) Check all drawings furnished immediately upon receipt;

(2) Compare all drawings and verify the figures before laying out the work;

(3) Promptly notify the Contracting Officer of any discrepancies;




                                                                                                                               28
                                                             APPX28
                   Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 50 of 72

                                                                                                   W91151-16-C-0042

                                                                                                         Page 29 of 40

(4) Be responsible for any errors that might have been avoided by complying with this paragraph (b); and

(5) Reproduce and print contract drawings and specifications as needed.

(c) In general--

(1) Large-scale drawings shall govern small-scale drawings; and

(2) The Contractor shall follow figures marked on drawings in preference to scale measurements.

(d) Omissions from the drawings or specifications or the misdescription of details of work that are manifestly
necessary to carry out the intent of the drawings and specifications, or that are customarily performed, shall not
relieve the Contractor from performing such omitted or misdescribed details of the work. The Contractor shall
perform such details as if fully and correctly set forth and described in the drawings and specifications.

(e) The work shall conform to the specifications and the contract drawings identified on the following index of
drawings:

Drawing No.         Title
G-101               Cover Sheet
C-101               Site Plan - Utilities
C-102               Site Plan - Improvements
C-105               Site Plan - Enlarged Plans
C-501               Civil Details
D-101               First Floor Demo Plan
D-102               Second Floor Demo Plan
D-103               First Floor Mechanical Plan - Area B
D-104               Upper First Floor Mechanical Plan - Area A
A-001               Architectural General Notes
A-101               First Floor Floor Plan
A-102               Second Floor Floor Plan
A-105               Enlarged Latrine Plans
A-106               Racquetball Court Plan and Notes
A-301               Wall Types
A-501               Architectural Details
A-602               Room Finish and Window Schedules
A-603               Door and Hardware Schedule
M-101               First Floor Mechanical Plan - Area A
M-102A              Upper First Floor Mechanical Plan - Area A
M-102B              Upper First Floor Mechanical Plan - Area B
M-501               Mechanical Details
M-601               Mechanical Schedules
M-602               Mechanical Controls
M-701               Heating and Chill Systems Control
M-702               AHU Control Diagram
P-101               First Floor - Area A Plumbing
P-102               First Floor - Area B Plumbing
E-101               First Floor - Area A Power and Fire
E-102               First Floor - Area B Power and Fire
E-103               Second Floor Power and Fire
E-104               First Floor - Area A Lighting
E-105               First Floor - Area B Lighting
E-106               Second Floor Lighting

1967 As-builts




                                                                                                                         29
                                                            APPX29
                  Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 51 of 72

                                                                                              W91151-16-C-0042

                                                                                                   Page 30 of 40

31-06-01           Plate 9 Architectural Floor Plan
31-06-01           Sheet 22 Electrical Floor Plan Power Telephone and Public Address
31-06-01           Plate 28 Mechanical Plumbing - partial Floor Plan Schedule, Legend & Details
31-06-01           Plate 30 Mechanical Floor Plans Heating & Sections
31-06-01           Plate 29 Mechanical Floor Plan
31-06-01           Plate 26 Electrical Floor Plan - Lighting
31-06-01           Floor Section
31-06-01           Structural - Foundation & First Floor Plan Details
31-06-01           Structural - Roof Framing Plan

1977 As-builts
DFE 5258.25        Sheet 28 - Equipment Location Plan & Details

1985 As-builts
Sheet A-2 of 31    Demolition Floor Plans
Sheet M-1 of 25    Mechanical & Plumbing
Sheet E-15 of 18   Electrical Notes & Schedule
Sheet E-3 of 18    First Floor Lighting & Power New Construction
Sheet E-2 of 18    First Floor & Mezz Level Lighting & Power Demolition
Sheet A-3 of 31    New Construction Floor Plans

1996 As-builts
00584880           A6 0f 9A Renovation Elevations
00585000           E3 of 4E Power Renovation Plan
00584930           P2 of 3P Plumbing Plan
00584940           P3 of 3P Plumbing Schedule & Details
00584920           P1 of 3P Plumbing Demolition Plan
00584950           M1 of 3M HVAC Demolition Plans
00584990           E2 of 4E Lighting Renovation Plan
00584980           E1 of 4E Electrical Demolition Plan

2003 As-builts
3a36me2            Sheet#: ME2 HVAC Renovations

2004 As-builts
00641870           Electrical Plan

(End of clause)



5152.204-4001 KEY PERSONNEL REQUIREMENTS (MAR 2009) (LOCAL CLAUSE)

(a) Certain experienced professional and/or technical personnel are essential for successful
accomplishment of the work to be performed under this contract. These "Key Personnel" were identified
by name within the contractor’s proposal and their resumes were submitted for evaluation during the
source selection process. The contractor agrees that such personnel shall not be removed or replaced
within the performance of this contract unless the following measures are taken:

         (1) If one or more of the key personnel, for any reason, becomes or is expected to become
unavailable for work under this contract for a continuous period exceeding 30 work days, or is expected to
devote substantially less effort to the work than indicated in the proposal or initially anticipated, the
contractor shall, subject to the concurrence of the Contracting Officer (KO) or designated Contracting
Officer Representative (COR), promptly replace personnel with personnel who possess equal, or better,




                                                                                                                   30
                                                          APPX30
              Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 52 of 72

                                                                                         W91151-16-C-0042

                                                                                               Page 31 of 40

qualifications as the original employee

       (2) All requests for approval of substitutions hereunder must be in writing and provide a detailed
explanation of the circumstances necessitating the proposed substitutions. The request must contain a
resume for the proposed substitute, and any other information requested by the KO or designated COR.
The KO or designated COR must concur in writing with the change.

(b) If the KO or designated COR determines that suitable and timely replacement of Key Personnel who
have been reassigned, terminated or have otherwise become unavailable for the contract work is not
reasonably forthcoming or that the resultant reduction of productive effort would be so substantial as to
impair successful completion of the contract, the KO may terminate the contract for default or for the
convenience of the Government, as appropriate, or make an equitable adjustment to the contract to
compensate the Government for any resultant delay, loss or damage.

(c) The Key Personnel in this contract are as follows: Superintendent and Quality Control Manager.




5152.233-4000 AMC-LEVEL PROTEST PROGRAM (NOV 2008) (LOCAL CLAUSE)

If you have complaints about this procurement, it is preferable that you first attempt to resolve those
concerns with the responsible contracting officer. However, you can also protest to Headquarters, AMC.
The HQ, AMC-Level Protest Program is intended to encourage interested parties to seek resolution of
their concerns within AMC as an Alternative Dispute Resolution forum, rather than filing a protest with the
Government Accountability Office or other external forum. Contract award or performance is suspended
during the protest to the same extent, and within the same time periods, as if filed at the GAO. The AMC
protest decision goal is to resolve protests within 20 working days from filing. To be timely, protests must
be filed within the periods specified in FAR 33.103. If you want to file a protest under the AMC-Level
Protest Program, the protest must request resolution under that program and be sent to the address
below. All other agency-level protests should be sent to the contracting officer for resolution.

HQ Army Material Command
Office of Command Counsel
9301 Chapek Rd, Room 2-1SE3401
Ft. Belvoir, VA 22060-5527
Facsimile number (703) 806-8866 or 8875

Packages sent by FedEx or UPS should be addressed to:
HQ Army Material Command
Office of Command Counsel
Room 2-1SE3401
1412 Jackson Loop
Ft. Belvoir, VA 22060-5527

The AMC-Level Protest procedures are found at: http://www.amc.army.mil/pa/COMMANDCOUNSEL.asp.

If internet access is not available, contact the contracting officer or HQ, AMC to obtain the AMC-Level
Protest Procedures.




                                                                                                               31
                                                      APPX31
               Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 53 of 72

                                                                                              W91151-16-C-0042

                                                                                                    Page 32 of 40

Section 00800 - Special Contract Requirements

ADDITIONAL TERMS & CONDITIONS
CONSTRUCTION CONTRACT PROGRESS PAYMENT REQUESTS

  The Contractor shall read and be familiar with FAR Clause 52.232-5, Payments Under Fixed Price
Construction Contracts, and 52.232-27, Prompt Payment for Construction Contracts.

   FAR Clause 52.232-5 stipulates that the Government shall make progress payments monthly as work
proceeds. Each progress payment request shall include all of the elements delineated at sub-paragraph
(b)(1)(i)-(v). Failure to comply with the minimum requirements in this reference will result in immediate
rejection of the invoice until corrected.

    Further sub-paragraph (e), Retainage, will be enforced. Relating back to the requirements for an
appropriately detailed progress schedule, progress reports and progress payment requests shall be
prepared in the same format as the approved progress schedule. Every definable element of work will be
shown on every progress report and every payment request. For every element of work not completed by
the approved time (late performance), the Contracting Officer will retain the maximum 10% of the amount
of the payment of each incident of late performance until the work is satisfactorily completed and
inspected in accordance with instructions and standards identified elsewhere in this contract.

   Further, sub-paragraph (g), Reimbursement for bond premiums, will be enforced. The contractor shall
provide evidence of payment of bond premiums paid to the surety (including coinsurance and
reinsurance) before being allowed to submit for reimbursement of those expenditures in a progress
payment request.

   FAR Clause 52.232-27 (a)(i)(A) discusses the due date for making progress payments as 14 days
after the designated billing office receives a PROPER payment request (see discussion above). The
Contracting Officer will date/time stamp receipt of each progress payment request package when it is
delivered. That date/time will mark day one of the 14-day period for payment IF there is no disagreement
over quantity, quality, or contractor compliance with contract requirements. If there is a disagreement in
quantity, quality, or contractor compliance with any aspects of the contract at the time of delivery of the
invoice, the invoice date/time stamp will be stricken through, initialed and returned to the contractor for
correction. This effectively stops the clock and it will start over when a properly executed invoice is
delivered to the Contracting Officer.

In accordance with DFARS 252.232-7003, the Contracting Officer hereby determines that the following process
is in compliance with DFARS: Once the invoice has been certified by the Contracting Officer, AND the
contractor receives a signed copy, the contractor shall initiate a Construction Payment Invoice in WAWF, and
route it directly to the COR identified in this contract. The DODAAC that will be used in preparing the WAWF
invoice is “W45NQ9”. When the COR receives the WAWF invoice, he/she will verify the information submitted
with the (local progress payment request form) approved invoice; if all information between the two documents
is verified as correct and appropriate, the COR will perform the role of Acceptor, and approve the invoice forward
to the DFAS for processing of the payment.

For contracts with a period of performance of 60 days or less the Contracting Officer has determined that
no progress payment will be authorized. The Contractor shall be entitled to bill the Government for such
projects only after completing a final inspection (and clearing any punch list generated), completion of any
applicable O&M classes (to be coordinated with the COR), submission of final paperwork (i.e., as built
drawings, DD 1354), and after confirming all certified payroll records have been submitted to the
Government.

For projects negotiated with a longer performance period, progress payments are authorized one time
each month, up to 80% of the project cost, but only after approval of a construction progress schedule,
and only in the amounts verified on subsequently approved progress reports. Progress payment invoices




                                                                                                                     32
                                                        APPX32
               Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 54 of 72

                                                                                          W91151-16-C-0042

                                                                                                Page 33 of 40

will not be processed in the same week as the progress report is submitted. No progress payments are
authorized above 80% of the contract value.


AVAILABILITY AND USE OF UTILITY SERVICES

          a. In accordance with FAR Clause 52.236-14, Availability and Use of Utility Services, water and
electricity are furnished by the Government for the Contractor's use at no charge and in the performance
of construction work at the job site, but only to the extent that their use is necessary to complete the work
and the utilities are readily available at the site. Any usage of these utilities beyond what is needed to
complete construction work at the job site or exceeds that which is readily available at the job site, and
approved for use by the Contracting Officer, shall be furnished by the Contractor at its own expense.
These utilities are provided provisionally and only to the extent that is necessary to facilitate the work.
This authority can be revoked if the Government witnesses that utilities are being wasted; e.g., lights
being left on when no work is being done or water is being left on unattended for any extended amount of
time. Failure of the Contractor to comply with this request to conserve and preserve these utilities will
result in the Contractor entering into individual metering agreements at the job site and paying for the use
of these utilities.

          b. In reference to FAR Clause 52.236-10, Operations and Storage Areas, SHOULD the
Contractor be AUTHORIZED to establish a field operations office or a temporary staging area under this
contract, it shall be responsible for consumption of available utilities. Prior to commencement of work
under the contract, the contractor shall sign a utility metering agreement with the Directorate of Public
Works Utilities Section, Bldg 4612 on 77th Street and Santa Fe Avenue. Prior to final payment under the
contract, the contractor shall pay any outstanding utility charges and provide a copy of the paid invoice to
the Contracting Officer as evidence of compliance. . If the solicitation does not provide for such
arrangements, and the contractor did not receive separate approval for the establishment of such
facilities/space from the Contracting Officer, no such authorization is assumed. Any costs incurred for the
establishment of field operations facilities after contract award are made solely at the contractor’s cost,
and without compensation by the Government. There shall be no squatting on the job site.


WRITTEN GUARANTEES AND GUARANTOR'S REPRESENTATIVE

The Government is entitled to all standard commercially offered warranties/guarantees. The Contractor
shall obtain all warranties, have them executed in writing, and furnish them to the Contracting Officer prior
to final inspection. Additionally, the documentation shall include the name, address, and telephone
number of the guarantor's representative responsible for the guarantee during the warranted period, and
who will provide warranty related services covered by the warranty/guarantee. The existence of any
commercial manufacturer’s warranties does not relieve the contractor of responsibilities indentified in FAR
clause 52.246-21.


DOCUMENTATION TO SUPPORT SUBCONTRACT AWARDS

        a. Within five calendar days after the award of any subcontract, the Contractor shall deliver a
completed SF Form 1413 (Statement and Acknowledgment) to the Contracting Officer. Each subcontract
shall contain, as a minimum, the Contract Number, Task Order Number (if applicable), and Title. The
subcontract must clearly identify what the subcontractor will be performing in relation to other trades on
the job. All subcontracts shall contain the anticipated period of performance that correlates with the
approved Progress Schedule for that Division of work. A sample format shall be submitted for
Contracting Officer approval prior to commencement of work under this contract.

        b. FAR Clause 52.222-11, entitled "Subcontracts (Labor Standards)", requires that the clauses
listed therein be physically inserted in all subcontracts. However, if the Contractor subcontracts by means




                                                                                                                33
                                                      APPX33
               Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 55 of 72

                                                                                         W91151-16-C-0042

                                                                                               Page 34 of 40

of purchase orders or other informal types of contractual situations, compliance will be considered
provided if clauses are attached to the subcontract form. Written acknowledgement by the subcontractor
of these Labor Standards is required. Incorporation by reference does not constitute compliance.

RELATIONSHIP BETWEEN GOVERNMENT, CONTRACTOR AND CONTRACTOR PERSONNEL

         a. The Government and the Contractor understand and agree that the services to be delivered
under this contract are non-personal services and that no employer-employee or master-servant
relationship exists or will exist under the contract between the Government and the Contractor or between
the Government and the Contractor's personnel. Further, the Contractor is not the Government's agent.

        b. The Government will not exercise any supervision or control over Contractor personnel
performing services under this contract. Contractor personnel shall not become an integrated part of the
Government organization in connection with performance under this contract.

       c. The work required under this contract does not require or authorize the Contractor or his
employees to exercise personal judgment and discretion on behalf of the Government, but rather, the
Contractor's employees shall act and exercise personal judgment and discretion on behalf of the
Contractor.

         d. Contractor personnel shall not be eligible, by virtue of performance under this contract, for
payment by the Government of entitlements and benefits accorded federal employees. The entire
consideration to the Contractor for performance of this contract is contained in the provisions for payment
set forth in this contract.




TX WAGE DETERMINATION
General Decision Number: TX160279 01/08/2016 TX279

Superseded General Decision Number: TX20150279

State: Texas

Construction Type: Building

County: Bell County in Texas.

BUILDING CONSTRUCTION PROJECTS (does not include single family
homes or apartments up to and including 4 stories).

Note: Under Executive Order (EO) 13658, an hourly minimum wage
of $10.15 for calendar year 2016 applies to all contracts
subject to the Davis-Bacon Act for which the solicitation was
issued on or after January 1, 2015. If this contract is covered
by the EO, the contractor must pay all workers in any
classification listed on this wage determination at least
$10.15 (or the applicable wage rate listed on this wage
determination, if it is higher) for all hours spent performing
on the contract in calendar year 2016. The EO minimum wage rate
will be adjusted annually. Additional information on contractor
requirements and worker protections under the EO is available
at www.dol.gov/whd/govcontracts.




                                                                                                               34
                                                     APPX34
                   Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 56 of 72

                                                                                      W91151-16-C-0042

                                                                                           Page 35 of 40


Modification Number Publication Date
      0        01/08/2016

BOIL0074-003 01/01/2014

                                                 Rates              Fringes

BOILERMAKER...........................                $ 23.14              21.55
----------------------------------------------------------------
 ENGI0178-005 06/01/2014

                                                 Rates              Fringes

POWER EQUIPMENT OPERATOR
    (1) Tower Crane......................             $ 29.00              10.60
    (2) Cranes with Pile
    Driving or Caisson
    Attachment and Hydraulic
    Crane 60 tons and above........                   $ 28.75              10.60
    (3) Hydraulic cranes 59
    Tons and under.......................             $ 27.50              10.60
----------------------------------------------------------------
* IRON0084-011 06/01/2015

                                                 Rates              Fringes

IRONWORKER, ORNAMENTAL.                               $ 23.02              6.35
----------------------------------------------------------------
 PLUM0286-011 06/01/2015

                                                 Rates              Fringes

PIPEFITTER (Excludes HVAC
Pipe Installation)............................$ 28.00            11.41
----------------------------------------------------------------
  SUTX2014-005 07/21/2014

                                       Rates           Fringes

BRICKLAYER.......................$ 19.09                   0.00

CARPENTER, Excludes Drywall
Hanging, and Metal Stud
Installation......................... $ 17.28                      1.71

CEMENT MASON/CONCRETE FINISHER...$ 14.00                                       0.00

DRYWALL HANGER AND METAL STUD
INSTALLER........................$ 14.59 0.00

ELECTRICIAN (Low Voltage
Wiring Only).......................        $ 28.28                 2.44

ELECTRICIAN, Excludes Low




                                                                                                           35
                                                                          APPX35
                  Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 57 of 72

                                                                          W91151-16-C-0042

                                                                               Page 36 of 40

Voltage Wiring...................        $ 20.50          2.71

HVAC MECHANIC (HVAC Pipe
Installation Only)................ $ 15.50                0.00

HVAC MECHANIC (Installation
of HVAC Unit Only)............ $ 16.01                    1.56

INSULATOR - MECHANICAL
(Duct, Pipe & Mechanical
System Insulation).............          $ 19.77          7.13

IRONWORKER, REINFORCING..........$ 13.35                           0.00

IRONWORKER, STRUCTURAL...........$ 18.35                           4.90

LABORER: Common or General......$ 10.53                          0.00

LABORER: Mason Tender - Brick...$ 9.98                       0.00

LABORER: Mason Tender -
Cement/Concrete..............            $ 9.93           0.00

LABORER: Pipelayer.......                $ 12.49          2.13

LABORER: Roof Tearoff..                  $ 11.28          0.00

OPERATOR:
Backhoe/Excavator/Trackhoe.......$ 13.10                   1.24

OPERATOR: Bobcat/Skid
Steer/Skid Loader..............          $ 13.93          0.00

OPERATOR: Bulldozer....                  $ 18.29          1.31

OPERATOR: Drill.............             $ 16.22          0.34

OPERATOR: Forklift........               $ 14.00          0.00

OPERATOR: Grader/Blade..........$ 14.34                     1.68

OPERATOR: Loader........                 $ 13.88          0.44

OPERATOR: Mechanic.....$ 17.52                     3.33

OPERATOR: Paver (Asphalt,
Aggregate, and Concrete).........$ 16.03              0.00

OPERATOR: Roller..........               $ 13.11          0.00

PAINTER (Brush, Roller, and
Spray)................................   $ 15.00          0.81

PLUMBER, Excludes HVAC Pipe
Installation......................... $ 21.18             7.57




                                                                                               36
                                                                 APPX36
                   Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 58 of 72

                                                                                   W91151-16-C-0042

                                                                                        Page 37 of 40


ROOFER...........................          $ 13.75                 0.00

SHEET METAL WORKER (HVAC Duct
Installation Only)................ $ 18.71                         4.90

SHEET METAL WORKER, Excludes
HVAC Duct Installation...... $ 14.89                               1.55

SPRINKLER FITTER (Fire
Sprinklers).........................       $ 15.46                 0.00

TILE FINISHER.................             $ 11.22                 0.00

TILE SETTER....................            $ 14.74                 0.00

TRUCK DRIVER: Dump Truck........$ 11.50                               1.10

TRUCK DRIVER: Flatbed Truck.....$ 19.65                              8.57

TRUCK DRIVER: Semi-Trailer
Truck.................................. $ 12.50                    0.00

TRUCK DRIVER: Water Truck.......$ 12.00                              4.11
----------------------------------------------------------------

WELDERS - Receive rate prescribed for craft performing
operation to which welding is incidental.

================================================================


Unlisted classifications needed for work not included within
the scope of the classifications listed may be added after
award only as provided in the labor standards contract clauses
(29CFR 5.5 (a) (1) (ii)).


----------------------------------------------------------------


The body of each wage determination lists the classification
and wage rates that have been found to be prevailing for the
cited type(s) of construction in the area covered by the wage
determination. The classifications are listed in alphabetical
order of "identifiers" that indicate whether the particular
rate is a union rate (current union negotiated rate for local),
a survey rate (weighted average rate) or a union average rate
(weighted union average rate).

Union Rate Identifiers

A four letter classification abbreviation identifier enclosed
in dotted lines beginning with characters other than "SU" or
"UAVG" denotes that the union classification and rate were




                                                                                                        37
                                                                          APPX37
                   Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 59 of 72

                                                                            W91151-16-C-0042

                                                                                 Page 38 of 40

prevailing for that classification in the survey. Example:
PLUM0198-005 07/01/2014. PLUM is an abbreviation identifier of
the union which prevailed in the survey for this
classification, which in this example would be Plumbers. 0198
indicates the local union number or district council number
where applicable, i.e., Plumbers Local 0198. The next number,
005 in the example, is an internal number used in processing
the wage determination. 07/01/2014 is the effective date of the
most current negotiated rate, which in this example is July 1,
2014.

Union prevailing wage rates are updated to reflect all rate
changes in the collective bargaining agreement (CBA) governing
this classification and rate.

Survey Rate Identifiers

Classifications listed under the "SU" identifier indicate that
no one rate prevailed for this classification in the survey and
the published rate is derived by computing a weighted average
rate based on all the rates reported in the survey for that
classification. As this weighted average rate includes all
rates reported in the survey, it may include both union and
non-union rates. Example: SULA2012-007 5/13/2014. SU indicates
the rates are survey rates based on a weighted average
calculation of rates and are not majority rates. LA indicates
the State of Louisiana. 2012 is the year of survey on which
these classifications and rates are based. The next number, 007
in the example, is an internal number used in producing the
wage determination. 5/13/2014 indicates the survey completion
date for the classifications and rates under that identifier.

Survey wage rates are not updated and remain in effect until a
new survey is conducted.

Union Average Rate Identifiers

Classification(s) listed under the UAVG identifier indicate
that no single majority rate prevailed for those
classifications; however, 100% of the data reported for the
classifications was union data. EXAMPLE: UAVG-OH-0010
08/29/2014. UAVG indicates that the rate is a weighted union
average rate. OH indicates the state. The next number, 0010 in
the example, is an internal number used in producing the wage
determination. 08/29/2014 indicates the survey completion date
for the classifications and rates under that identifier.

A UAVG rate will be updated once a year, usually in January of
each year, to reflect a weighted average of the current
negotiated/CBA rate of the union locals from which the rate is
based.



----------------------------------------------------------------




                                                                                                 38
                                                                   APPX38
               Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 60 of 72

                                                                  W91151-16-C-0042

                                                                       Page 39 of 40


            WAGE DETERMINATION APPEALS PROCESS

1.) Has there been an initial decision in the matter? This can
be:

* an existing published wage determination
* a survey underlying a wage determination
* a Wage and Hour Division letter setting forth a position on
  a wage determination matter
* a conformance (additional classification and rate) ruling

On survey related matters, initial contact, including requests
for summaries of surveys, should be with the Wage and Hour
Regional Office for the area in which the survey was conducted
because those Regional Offices have responsibility for the
Davis-Bacon survey program. If the response from this initial
contact is not satisfactory, then the process described in 2.)
and 3.) should be followed.

With regard to any other matter not yet ripe for the formal
process described here, initial contact should be with the
Branch of Construction Wage Determinations. Write to:

       Branch of Construction Wage Determinations
       Wage and Hour Division
       U.S. Department of Labor
       200 Constitution Avenue, N.W.
       Washington, DC 20210

2.) If the answer to the question in 1.) is yes, then an
interested party (those affected by the action) can request
review and reconsideration from the Wage and Hour Administrator
(See 29 CFR Part 1.8 and 29 CFR Part 7). Write to:

       Wage and Hour Administrator
       U.S. Department of Labor
       200 Constitution Avenue, N.W.
       Washington, DC 20210

The request should be accompanied by a full statement of the
interested party's position and by any information (wage
payment data, project description, area practice material,
etc.) that the requestor considers relevant to the issue.

3.) If the decision of the Administrator is not favorable, an
interested party may appeal directly to the Administrative
Review Board (formerly the Wage Appeals Board). Write to:

       Administrative Review Board
       U.S. Department of Labor
       200 Constitution Avenue, N.W.
       Washington, DC 20210

4.) All decisions by the Administrative Review Board are final.




                                                                                       39
                                                      APPX39
              Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 61 of 72

                                                                             W91151-16-C-0042

                                                                                  Page 40 of 40


================================================================

      END OF GENERAL DECISION




ACCOUNTING AND APPROPRIATION DATA

AA: 02120142014202000001131322542AEH0152 M.0011217.4.1     6100.9000021001
COST CODE: A2AEH
AMOUNT: $230,792.85
CIN GFEBS001087042100010: $230,792.85




                                                                                                  40
                                                         APPX40
Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 62 of 72




                                                                 41

                          APPX41
Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 63 of 72




                                                                 42

                          APPX42
Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 64 of 72




                                                                 43

                          APPX43
Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 65 of 72




                                                                 44

                          APPX44
Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 66 of 72




                                                                 45

                          APPX45
Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 67 of 72




                                                                 46

                          APPX46
Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 68 of 72




                                                                 47

                          APPX47
Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 69 of 72




                                                                 48

                          APPX48
Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 70 of 72




                                                                 49

                          APPX49
                                Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 71 of 72
                                                                                                                                                 1. CONTRACT ID CODE                 PAGE OF P AGES
      AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT                                                                                                     J                           1          2
2. AMENDMENT/MODIFICATION NO.                                3. EFFECTIVE DATE           4. REQUISITION/PURCHASE REQ. NO.                                          5. P ROJECT NO.(If applicable)

P00003                                                           30-Sep-2016             0010870421                                                                AD004720P
6. ISSUED BY                                    CODE         W91151                      7. ADMINISTERED BY (If other than item 6)                           CODE          W91151
                                                                                            DIRECTORATE OF PUBLIC WORKS
  MISSION AND INSTALLATION CONTRACTING                                                      ENGINEERING DIVISION (CONTRACTING SECTION)
  MISSION CONTRACTING OFFICE (MCO)                                                          BLDG 4610, ENGINEER DRIVE
  BUILDING 1001, ROOM W103                                                                  FORT HOOD TX 76544-5055
  1001 761ST TANK BATTALION AVE
  FORT HOOD TX 76544-5025

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State and Zip Code)                                                                   9A. AMENDMENT OF SOLICIT AT ION NO.
   CAPITOL INDEMNITY CORPORATION
   PATRICIA FRAMKE
   1600 ASPEN COMMONS
                                                                                                                                              9B. DATED (SEE IT EM 11)
   MIDDLETON WI 53562-4718

                                                                                                                                         X 10A. MOD. OF CONTRACT/ORDER NO.
                                                                                                                                           W91151-16-C-0042
                                                                                                              10B. DAT ED (SEE ITEM 13)
CODE       1D3W0                                                 FACILIT Y CODE 1D3W0                     X   01-Jun-2016
                                                         11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICIT AT IONS
    The above numbered solicitation is amended as set forth in Item 14. The hour and date specified for receipt of Offer                      is extended,            is not extended.

     Offer must acknowledge receipt of this amendment prior to the hour and date specified in the solicitation or as amended by one of the following methods:
     (a) By completing Items 8 and 15, and returning              copies of the amendment; (b) By acknowledging receipt of this amendment on each copy of the offer submitted;
     or (c) By separate letter or telegram which includes a reference to the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
     RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN
     REJECTION OF YOUR OFFER. If by virtue of this amendment you desire to change an offer already submitted, such change may be made by telegram or letter,
     provided each telegram or letter makes reference to the solicitation and this amendment, and is received prior to the opening hour and date specified.

12. ACCOUNT ING AND APPROPRIATION DATA (If required)


                                           13. T HIS IT EM APPLIES ONLY TO MODIFICATIONS OF CONT RACT S/ORDERS.
                                               IT MODIFIES T HE CONT RACT /ORDER NO. AS DESCRIBED IN ITEM 14.
   A. THIS CHANGE ORDER IS ISSUED PURSUANT T O: (Specify authority) THE CHANGES SET FORT H IN ITEM 14 ARE MADE IN T HE
      CONT RACT ORDER NO. IN ITEM 10A.

  B. THE ABOVE NUMBERED CONT RACT /ORDER IS MODIFIED TO REFLECT T HE ADMINISTRAT IVE CHANGES (such as changes in paying
     office, appropriation date, etc.) SET FORT H IN IT EM 14, PURSUANT T O T HE AUT HORIT Y OF FAR 43.103(B).
X C. THIS  SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUT HORIT Y OF:
  FAR 52.211-13 Time Extentions
  D. OT HER (Specify type of modification and authority)

E. IMPORT ANT: Contractor                      is not,       X     is required to sign this document and return                 1        copies to the issuing office.

14. DESCRIPT ION OF AMENDMENT /MODIFICAT ION (Organized by UCF section headings, including solicitation/contract subject matter
    where feasible.)
    Modification Control Number: kf48c105161074
 Reference conversation and email correspondence betw een Contractor, COR and Contracting Officer.

 A. This modification is issued to change the Period of Performance (POP) from 1 Jun 2016 - 15 Aug 2016 to 1 Jun 2016 - 31 Oct 2016.

 B. Contractor's Statement of Release: In consideration to the modification agreed to herein as complete and equitable adjustment for the POP
 change, the Contractor hereby releases the Government from any and all liability under the contract or equitable adjustment attributable to
 such facts or circumstances giving rise to the change of the delivery date.

 C. All other terms and conditions remain unchanged.



Except as provided herein, all terms and conditions of the document referenced in Item 9A or 10A, as heretofore changed, remains unchanged and in full force and effect.
15A. NAME AND TITLE OF SIGNER (Type or print)                                                 16A. NAME AND T ITLE OF CONTRACTING OFFICER (Type or print)
                                                                                              CONSTANCE D. PETITJEAN / PROCUREMENT ANALYST
                                                                                              TEL: 254-533-                                    EMAIL: constance.d.petitjean.civ@mail.mil

15B. CONT RACT OR/OFFEROR                                     15C. DATE SIGNED                16B. UNIT ED ST AT ES OF AMERICA                                               16C. DAT E SIGNED
                                                                                              BY                                                                               30-Sep-2016
   (Signature of person authorized to sign)                                                           (Signature of Contracting Officer)
EXCEPTION T O SF 30                                                                   30-105-04                                                              ST ANDARD FORM 30 (Rev. 10-83)
APPROVED BY OIRM 11-84                                                                                                                                       Prescribed by GSA
                                                                                                                                                             FAR (48 CFR) 53.243                        1
                                                                                             APPX50
               Case 1:18-cv-00916-ZNS Document 7 Filed 10/26/18 Page 72 of 72

                                                                               W91151-16-C-0042
                                                                                         P00003
                                                                                     Page 2 of 2

SECTION SF 30 BLOCK 14 CONTINUATION PAGE

SUMMARY OF CHANGES


SECTION 00010 - SOLICITATION CONTRACT FORM

DELIVERIES AND PERFORMANCE

The following Delivery Schedule item for CLIN 0001 has been changed from:

        DELIVERY DATE              QUANTITY           SHIP TO ADDRESS                 DODAAC

        POP 01-JUN-2016 TO         N/A                DIRECTORATE OF PUBLIC WORKS     W45NQ9
        30-SEP-2016                                   DPW CONSTRUCTION COR
                                                      4612 ENGINEER DRIVE
                                                      FORT HOOD TX 76544
                                                      FOB: Destination


To:

        DELIVERY DATE              QUANTITY           SHIP TO ADDRESS                 DODAAC

        POP 01-JUN-2016 TO         N/A                DIRECTORATE OF PUBLIC WORKS     W45NQ9
        31-OCT-2016                                   DPW CONSTRUCTION COR
                                                      4612 ENGINEER DRIVE
                                                      FORT HOOD TX 76544
                                                      FOB: Destination


(End of Summary of Changes)




                                                                                                   2
                                                      APPX51
